Exhibit 10.1

 

 

AGREEMENT AND PLAN OF MERGER

 

 

By and Among

 

 

PERFICIENT, INC.,

 

PERFICIENT GENISYS, INC.,

 

GENISYS CONSULTING, INC.

 

and

 

CERTAIN SHAREHOLDERS OF GENISYS CONSULTING, INC.

 

 

Dated as of April 2, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I
THE MERGER

1.01

The Merger

 

1.02

Plan of Merger

 

1.03

Effective Time

 

1.04

Effect of the Merger

 

1.05

Conversion of Company Common Stock

 

1.06

Cash Holdback Amount; Stock Holdback Amount; Escrowed Shares

 

1.07

Certificate of Incorporation

 

1.08

Bylaws

 

1.09

Additional Actions

 

1.10

Accounting and Tax Treatment

 

 

 

 

ARTICLE II
PAYMENT OF MERGER CONSIDERATION

 

 

 

2.01

Exchange of Shares

 

2.02

Stock Restriction Agreements

 

2.03

Adjustment of Merger Consideration

 

 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
AND THE SHAREHOLDERS

 

 

 

3.01

Corporate Organization and Qualification

 

3.02

Capitalization

 

3.03

Authority; No Violation

 

3.04

Consents and Approvals

 

3.05

Financial Statements

 

3.06

Absence of Certain Changes or Events

 

3.07

Legal Proceedings

 

3.08

Taxes and Tax Returns

 

3.09

Employee Benefit Plans

 

3.10

Compliance with Applicable Law; Certain Agreements; Licensing

 

3.11

Certain Contracts

 

3.12

Agreements with Regulatory Agencies

 

3.13

Environmental Matters

 

3.14

Properties

 

3.15

Insurance

 

3.16

Labor Matters

 

3.17

Intellectual Property

 

3.18

Broker’s Fees

 

3.19

Bank Accounts

 

 

i

--------------------------------------------------------------------------------


 

3.20

Disclosure

 

 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

 

 

 

4.01

Corporate Organization and Qualification

 

4.02

Capitalization

 

4.03

Authority; No Violations

 

4.04

Consents and Approvals

 

4.05

Broker’s Fees

 

4.06

No Prior Activities

 

4.07

Labor Matters

 

4.08

Reports; Financial Statements

 

4.09

No Undisclosed Material Liabilities

 

4.10

Legal Proceedings

 

4.11

Continued Listing of Stock

 

4.12

Securities Laws

 

 

 

 

ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS

 

 

 

5.01

Covenants of the Company

 

5.02

No Solicitation; Non-Disclosure

 

5.03

Covenants of Parent and Sub

 

5.04

All Necessary Action

 

5.05

Notification

 

 

 

 

ARTICLE VI
ADDITIONAL AGREEMENTS

 

 

 

6.01

Regulatory Matters

 

6.02

Securities Matters

 

6.03

Shareholder Approval

 

6.04

Access to Information

 

6.05

Legal Conditions to Merger

 

6.06

Additional Agreements

 

6.07

Disclosure Supplements

 

6.08

No Inconsistent Actions

 

6.09

Tax Matters

 

6.10

Employment Agreements

 

6.11

Committees of the Parent

 

6.12

Noncompetition

 

6.13

Shareholder Representation Letters

 

6.14

Benefit Plans and Employee Matters

 

6.15

Publicity

 

6.16

Completion of Audit

 

6.17

Indemnification

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII
CONDITIONS PRECEDENT

 

 

 

7.01

Conditions to Each Party’s Obligation to Effect the Merger

 

7.02

Conditions to Obligations of Parent and Sub

 

7.03

Conditions to Obligations of the Company

 

 

 

 

ARTICLE VIII
TERMINATION AND AMENDMENT

 

 

 

8.01

Termination

 

8.02

Effect of Termination

 

8.03

Expenses

 

8.04

Amendment

 

8.05

Extension; Waiver

 

 

 

 

ARTICLE IX
INDEMNIFICATION

 

 

 

9.01

Agreement to Indemnify

 

9.02

Survival of Indemnity

 

9.03

Additional Provisions

 

9.04

Claim Notice; Definitions; Third Party Claim Procedures

 

 

 

 

ARTICLE X
SHAREHOLDERS’ REPRESENTATIVE

 

 

 

10.01

Appointment of Shareholders’ Representative

 

10.02

Authority

 

10.03

Reliance

 

10.04

Indemnification of Parent, Sub and Their Affiliates

 

10.05

Indemnification of Shareholders’ Representative

 

 

 

 

ARTICLE XI
GENERAL PROVISIONS

 

 

 

11.01

Notices

 

11.02

Interpretation

 

11.03

Counterparts

 

11.04

Entire Agreement

 

11.05

Governing Law

 

11.06

Enforcement of Agreement

 

11.07

Severability

 

11.08

Assignment

 

11.09

Amendment

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT LIST

 

EXHIBIT A

 

Purchase Price Certificate

 

 

 

EXHIBIT B

 

Escrow Agreement

 

 

 

EXHIBIT C

 

Stock Restriction Agreement

 

 

 

EXHIBIT D

 

Employment Agreement

 

 

 

EXHIBIT E

 

Shareholder Representation Letter

 

 

 

EXHIBIT F

 

Stock Option Agreement

 

 

 

EXHIBIT G

 

Letter of Transmittal

 

 

 

EXHIBIT H

 

Current Geographic Markets

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER (the “Agreement”) dated as of April 2, 2004, by and
among Perficient, Inc., a Delaware corporation (“Parent”), Perficient Genisys,
Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“Sub”),
Genisys Consulting, Inc., an Illinois corporation (the “Company”), and Jeffrey
A. Martini, Michael P. Reiss and David W. Stewart (each, a “Founder Shareholder”
and collectively, the “Founder Shareholders”).

 

WHEREAS, the respective Boards of Directors of Parent, Sub and the Company have
determined that it is advisable and in the best interests of their respective
companies and their shareholders to consummate the business combination
transaction provided for herein in which the Company will, subject to the terms
and conditions set forth herein, merge with and into Sub (the “Merger”); and

 

WHEREAS, Parent, Sub, the Company and the Founder Shareholders desire to make
certain representations, warranties and covenants in connection with the Merger;
and

 

WHEREAS, the parties hereto intend for the Merger to qualify, for federal income
tax purposes, as a reorganization within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

ARTICLE I

 

THE MERGER

 

1.01        The Merger.  Subject to the terms and conditions of this Agreement,
in accordance with the Delaware General Corporation Law (“DGCL”) and the
Illinois Business Corporation Act of 1983 (“IBCA”), at the Effective Time (as
hereinafter defined), the Company shall merge with and into Sub.  Sub shall
become the surviving corporation (hereinafter sometimes called the “Surviving
Corporation”) in the Merger, and shall continue its corporate existence under
the laws of the State of Delaware.  The name of the Surviving Corporation shall
be “Perficient Genisys, Inc.”, a Delaware corporation.  Upon consummation of the
Merger, the separate corporate existence of the Company shall terminate.

 

1.02        Plan of Merger.  This Agreement shall constitute an agreement of
merger for purposes of the DGCL and the IBCA.

 

1.03        Effective Time.  As promptly as practicable, but in no event later
than the third (3rd) business day after all of the conditions set forth in
ARTICLE VII shall have been satisfied or, if permissible, waived by the party
entitled to the benefit of the same, the Company and Sub shall duly execute and
file certificates/articles of merger (collectively, the “Certificates of
Merger”) with the Secretary of State of the State of Delaware (the “Delaware
Secretary”) in

 

1

--------------------------------------------------------------------------------


 

accordance with the DGCL and with the Secretary of State of the State of
Illinois (the “Illinois Secretary”) in accordance with the IBCA.  The Merger
shall become effective on the date (the “Effective Date” or the “Closing Date”)
and at the later of such time (the “Effective Time”) as the Certificates of
Merger are filed with the Delaware Secretary and the Illinois Secretary or at
such later date and time as is specified in such Certificates of Merger. 
Subject to the terms and conditions of this Agreement, the closing of the Merger
(the “Closing”) shall be held at the offices of Vinson & Elkins L.L.P., Terrace
7, 2801 Via Fortuna, Suite 100, Austin, Texas 78746 or such other location as
the parties may mutually agree upon.

 

1.04        Effect of the Merger.  At the Effective Time, the effect of the
Merger shall be as provided herein and as set forth in Section 259 of the DGCL
and Section 11.50 of the IBCA.  Without limiting the generality of the
foregoing, and subject thereto, at the Effective Time, (a) all the property,
rights, privileges, powers and franchises of the Company shall vest in the
Surviving Corporation, (b) all debts, liabilities, obligations, restrictions,
disabilities and duties of Sub and the Company shall become the debts,
liabilities, obligations, restrictions, disabilities and duties of the Surviving
Corporation and (c) the Surviving Corporation shall remain a wholly-owned
subsidiary of Parent.

 

1.05        Conversion of Company Common Stock.

 

(a)           At the Effective Time, each issued and outstanding share of common
stock, no par value per share, of the Company (the “Company Common Stock”),
immediately prior to the Effective Time shall, by virtue of this Agreement and
without any action on the part of the holder thereof, be converted into the
right to receive and be exchangeable for (i) the Cash Consideration divided by
the number of shares of Company Common Stock outstanding as of the Closing Date,
and (ii) the Stock Consideration divided by the number of shares of Company
Common Stock outstanding as of the Closing Date.  The Cash Consideration and the
Stock Consideration (collectively, the “Merger Consideration”) shall be subject
to forfeiture and/or adjustment as provided in Section 2.02 and Section 2.03.

 

(b)           For purposes of this Agreement, the following terms have the
following meanings:

 

(i)            “Cash Consideration” means, subject to final determination based
on the Final Closing Date Balance Sheet (as defined in Section 2.03(a)), an
amount of cash equal to (A) 20% of the excess of the Enterprise Value over the
Estimated Closing Date Company Tax Liability, (B) increased by the Estimated
Closing Date Cash, (C) decreased by the Estimated Closing Date Debt, and (D)
either (1) further decreased by the amount, if any, by which Estimated Closing
Date Net Working Capital is less than $1,210,000, or (2) further increased by
the amount, if any, by which Estimated Closing Date Net Working Capital is in
excess of $1,210,000.

 

(ii)           “Employee Stock Option Adjustment Amount” means $413,006, as
calculated pursuant to the Purchase Price Certificate attached hereto as Exhibit
A.

 

(iii)          “Enterprise Value” means an amount equal to $8,860,040, as
calculated pursuant to the Purchase Price Certificate attached hereto as Exhibit
A.

 

2

--------------------------------------------------------------------------------


 

(iv)          “Estimated Closing Date Balance Sheet” means the estimated balance
sheet as at the close of business on the Closing Date, prepared in accordance
with generally accepted accounting principles (“GAAP”), and in accordance with
the same principles and methods followed in preparing the Financial Statements
referred to in Section 3.05 hereof, except that the Estimated Closing Date
Balance Sheet shall be prepared on an accrual basis method of accounting, in
form and substance reasonably acceptable to Parent, and delivered by the Company
to Parent no later than one (1) business days prior to the expected Closing
Date.

 

(v)           “Estimated Closing Date Cash” means the amount of cash reflected
on the Estimated Closing Date Balance Sheet.

 

(vi)          “Estimated Closing Date Company Tax Liability” means all  tax
liabilities arising from the change in the Company’s method of accounting from
cash basis to accrual basis measured at a tax rate of 38.5%.

 

(vii)         “Estimated Closing Date Debt” means the amount of all
interest-bearing liabilities and tax-related liabilities of the Company, except
for Estimated Closing Date Company Tax Liability, as reflected on the Estimated
Closing Date Balance Sheet.

 

(viii)        “Estimated Closing Date Net Working Capital” means the amount of
all accounts receivable, net, of the Company, increased by all pre-paid expenses
of the Company, less the amount of all liabilities (excluding Estimated Closing
Date Debt and the Estimated Closing Date Company Tax Liability) of the Company,
as reflected on the Estimated Closing Date Balance Sheet.

 

(ix)           “Excluded Liabilities” means any Company liabilities related to
James E. Sadowski, any Shareholder buy/sell trust insurance, any Shareholder
auto leases, any professional fees payable with respect to the transactions
contemplated by this Agreement (including any such fees borne by the Company on
behalf of the Shareholders), or any other Shareholder-related liabilities which
the parties mutually agree shall be assigned to the Shareholders prior to the
Closing.

 

(x)            “Parent Stock Per Share Price” means the average closing price
for the Parent’s outstanding common stock on the Nasdaq SmallCap Market
(“Nasdaq”) for the thirty (30) consecutive trading days ending on the trading
day immediately before the Closing Date.

 

(xi)           “Stock Consideration” means, subject to final determination based
on the Final Closing Date Balance Sheet (as defined in Section 2.03(a)), that
number of shares of common stock, par value $0.001 per share, of the Company
(“Parent Common Stock”) equal to (A) 80% of the excess of the Enterprise Value
over the Estimated Closing Date Company Tax Liability, (B) decreased by the
Employee Stock Option Adjustment Amount, and (C) divided by the Parent Stock Per
Share Price.

 

(c)           Each share of Company Common Stock converted into the right to
receive Merger Consideration pursuant to this ARTICLE I shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and each certificate (each a “Certificate,” and collectively, the
“Certificates”) previously representing any such shares of

 

3

--------------------------------------------------------------------------------


 

Company Common Stock shall thereafter represent the right to receive Merger
Consideration, a portion of which shall be subject to forfeiture or adjustment
as provided in Section 2.02 and Section 2.03.

 

(d)           If, between the date of this Agreement and the Effective Time, the
outstanding shares of Parent Common Stock shall be changed into a different
number of shares by reason of any reclassification, recapitalization or exchange
of shares or if a stock split, combination, stock dividend, stock rights or
dividend thereon shall be declared with a record date within said period, the
Parent Stock Per Share Price shall be correspondingly adjusted, as applicable. 
No fractional shares of Parent Common Stock will be issued, provided, however,
that the Company shall provide cash in an amount equal to the value of such
fractional share of Parent Common Stock based upon the Parent Stock Per Share
Price.

 

1.06        Cash Holdback Amount; Stock Holdback Amount; Escrowed Shares.

 

(a)           Fifteen percent (15%) of the Cash Consideration (the “Cash
Holdback Amount”) to be paid to the Shareholders at Closing shall be held back
by counsel for Parent, on behalf of Parent, until such time as a Final Closing
Date Balance Sheet has been determined pursuant to Section 2.03 hereof.

 

(b)           Five percent (5%) of the Stock Consideration (the “Stock Holdback
Amount”) to be delivered to the Shareholders at Closing shall be held back by
counsel for Parent, on behalf of Parent, until such time as a Final Closing Date
Balance Sheet has been determined pursuant to Section 2.03 hereof.

 

(c)           Such number of shares of Parent Common Stock to be issued to the
Shareholders at Closing equal to fifteen percent (15%) of the Enterprise Value
divided by the Parent Stock Per Share Price (the “Escrowed Shares”) shall be
held in escrow for a period of one (1) year from the Closing Date, subject to
the provisions of ARTICLE IX hereof, pursuant to the terms and subject to the
conditions set forth in an escrow agreement to be entered into among the parties
hereto and Continental Stock Transfer & Trust Company, as Escrow Agent, pursuant
to Section 7.02(m) hereof in the form attached hereto as Exhibit B, with such
modifications as may be reasonably acceptable to the Company and Parent, as
requested by the Escrow Agent (the “Escrow Agreement”).

 

1.07        Certificate of Incorporation.  Unless otherwise agreed to by the
parties prior to the Effective Time, at and after the Effective Time, the
Certificate of Incorporation of Sub shall be the Certificate of Incorporation of
the Surviving Corporation, until thereafter amended as provided by law and such
Certificate of Incorporation.

 

1.08        Bylaws.  Unless otherwise agreed to by the parties prior to the
Effective Time, at and after the Effective Time, the Bylaws of Sub shall be the
Bylaws of the Surviving Corporation, until thereafter amended as provided by
law, the Certificate of Incorporation of the Surviving Corporation and such
Bylaws.

 

1.09        Additional Actions.  If, at any time after the Effective Time, the
Surviving Corporation shall consider or be advised that any further assignments
or assurances in law or any other acts are necessary or desirable (a) to vest,
perfect or confirm, of record or otherwise, in the

 

4

--------------------------------------------------------------------------------


 

Surviving Corporation, title to and possession of any property or right of the
Company acquired or to be acquired by reason of, or as a result of, the Merger,
or (b) otherwise to carry out the purposes of this Agreement, the Company and
its proper officers and directors shall be deemed to have granted to the
Surviving Corporation an irrevocable power of attorney to execute and deliver
all such proper deeds, assignments and assurances in law and to do all acts
necessary or proper to vest, perfect or confirm title to and possession of such
property or rights in the Surviving Corporation and otherwise to carry out the
purposes of this Agreement; and the proper officers and directors of the
Surviving Corporation are fully authorized in the name of the Company or
otherwise to take any and all such action.

 

1.10        Accounting and Tax Treatment.  The parties to this Agreement intend
that the Merger shall be treated as a reorganization under Section 368(a) of the
Code.

 

ARTICLE II

 

PAYMENT OF MERGER CONSIDERATION

 

2.01        Exchange of Shares.

 

(a)           At the Effective Time, upon surrender of all the Certificates
representing all issued and outstanding shares of Company Common Stock to Parent
(or affidavits and bonds relating thereto in accordance with Section 2.01(c)),
Parent shall deliver to each Shareholder such Shareholder’s pro rata portion of
the Merger Consideration that is not subject to hold back or placed in escrow
pursuant to Section 1.06 hereunder, calculated in the manner set forth in
Section 1.05 hereof.  At the Effective Time, (i) each Shareholder will be deemed
to have received and deposited with Parent each Shareholder’s pro rata interest
in the Cash Holdback Amount, subject to the conditions contained in Section
1.06(a), and (ii) each Shareholder shall also be deemed to have received such
Shareholder’s proportionate share of the Escrowed Shares, which shall be
deposited in escrow in accordance and subject to the conditions contained in
Section 1.06(b) and ARTICLE IX hereof and the Escrow Agreement.

 

(b)           After the date of this Agreement, there shall be no transfers on
the stock transfer books of the Company of the shares of Company Common Stock
which were issued and outstanding immediately prior to the date hereof.

 

(c)           In the event any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by Parent, the
posting by such person of a bond in such amount as Parent may direct as
indemnity against any claim that may be made against it with respect to such
Certificate, Parent will deliver in exchange for such lost, stolen or destroyed
Certificate, the Merger Consideration specified in Section 2.01(a).

 

2.02        Stock Restriction Agreements.  Fifty percent (50%) of the Stock
Consideration (the “Restricted Shares”) to be issued to each Shareholder at
Closing shall be subject to forfeiture for a period of three (3) years from the
Closing Date pursuant to the terms and conditions of a Stock Restriction
Agreement to be entered into by the Parent and such Shareholder, pursuant to
Section 7.02 hereof, in the form attached hereto as Exhibit C (the

 

5

--------------------------------------------------------------------------------


 

“Stock Restriction Agreement”).  Any forfeiture of Restricted Shares by a
Shareholder pursuant to this Section 2.02 shall be treated as an adjustment to
the Stock Consideration payable to such Shareholder only.

 

2.03        Adjustment of Merger Consideration.

 

(a)           As soon as practicable but in no event later than thirty (30) days
following the Closing Date, Parent, at its expense, shall cause the preparation
of a final balance sheet of the Company, as at the close of business on the
Closing Date (the “Final Closing Date Balance Sheet”), prepared in accordance
with GAAP and in accordance with the same principles and methods followed in
preparing the Financial Statements referred to in Section 3.05 hereof, except
that the Final Closing Date Balance Sheet shall be prepared on an accrual basis
method of accounting.  Parent shall share with the Shareholders’ Representative
(as defined Section 10.01) such detailed calculations and supporting documents
as the Shareholders’ Representative shall reasonably request in connection with
its review of any calculations made thereunder.  The Shareholders’
Representative may submit to Parent, not later than ten (10) days from the
receipt of the Final Closing Date Balance Sheet from Parent, a list of any
components of the Final Closing Date Balance Sheet appearing thereon with which
the Shareholders’ Representative disagrees, if any (a “Dispute Notice”).  If the
Shareholders’ Representative does not issue a Dispute Notice prior to such date,
the Final Closing Date Balance Sheet, as supplied to the Shareholders’
Representative, shall be deemed to have been accepted and agreed to by the
Shareholders’ Representative on behalf of the Shareholders, and shall be final
and binding on the parties to this Agreement.  In the event of a Dispute Notice
by the Shareholders’ Representative, Parent and the Shareholders’ Representative
shall thereafter have twenty (20) days to discuss and reach resolution on any
items of dispute.  Any items of dispute regarding the Final Closing Date Balance
Sheet which are not so resolved shall be submitted to Deloitte (the “Arbitrating
Accountant”) or another nationally recognized so called “big-four” firm of
public accountants mutually acceptable to Parent and the Shareholders’
Representative, who shall serve as an arbitrator hereunder, the expenses of
which shall be shared one-half by Parent and one-half by the Shareholders’
Representative, on behalf of the Shareholders.  If Parent and the Shareholders’
Representative are unable to agree on an Arbitrating Accountant pursuant to the
foregoing, each of (x) Parent and (y) the Shareholders’ Representative shall,
within thirty (30) days after delivery of the Dispute Notice select a
disinterested arbitrator with relevant experience of its choice, and the two
disinterested arbitrators so selected shall select, within ten (10) days of the
selection of such arbitrators, an Arbitrating Accountant.  In connection with
the resolution of any dispute, the arbitrator or arbitrators shall have access
to all documents, records, work papers, facilities and personnel necessary to
perform its function as arbitrator.  The arbitrator or arbitrators so selected
shall render a written decision as promptly as practicable, but in no event
later than twenty (20) days after submission of the matter to the Arbitrating
Accountant.  The decision of the arbitrator shall be final and binding upon the
parties, and judgment may be entered on such decision in a court of competent
jurisdiction.  To the extent not otherwise provided herein, the commercial
arbitration rules of the American Arbitration Association as in effect at the
time of any arbitration shall govern such arbitration in all respects.  The
determination of such firm with respect to any and all disputes shall be
conclusive and binding upon all parties.

 

(b)           If the Cash Consideration, as finally determined pursuant to the
Final Closing Date Balance Sheet, exceeds the Cash Consideration determined
pursuant to the

 

6

--------------------------------------------------------------------------------


 

Estimated Closing Date Balance Sheet delivered to Parent prior to Closing,
Parent shall pay the difference in cash to the Shareholders, together with the
Cash Holdback Amount, pro rata based on the number of shares of Company Common
Stock held by each Shareholder immediately prior to the Closing, within ten (10)
days after the Final Closing Date Balance Sheet is determined.  If the Cash
Consideration, as finally determined pursuant to the Final Closing Date Balance
Sheet, is less than the Cash Consideration determined pursuant to the Estimated
Closing Date Balance Sheet, Parent shall deduct the difference from the Cash
Holdback Amount and pay the remaining balance, if any, of the Cash Holdback
Amount to the Shareholders, pro rata based on the number of shares of Company
Common Stock held by each Shareholder immediately prior to the Closing, within
ten (10) days after the Final Closing Balance Sheet is determined.  To the
extent the Cash Holdback Amount is insufficient to satisfy such difference to be
retained by Parent, the Shareholders shall be jointly and severally liable to
Parent for the amount such difference exceeds the Cash Holdback Amount.

 

(c)           If the Stock Consideration, as finally determined pursuant to the
Final Closing Date Balance Sheet, exceeds the Stock Consideration determined
pursuant to the Estimated Closing Date Balance Sheet delivered to Parent prior
to Closing, Parent shall pay the difference in Parent Common Stock to the
Shareholders, together with the Stock Holdback Amount, pro rata based on the
number of shares of Company Common Stock held by each Shareholder immediately
prior to the Closing, within ten (10) days after the Final Closing Date Balance
Sheet is determined.  If the Stock Consideration, as finally determined pursuant
to the Final Closing Date Balance Sheet, is less than the Stock Consideration
determined pursuant to the Estimated Closing Date Balance Sheet, Parent shall
deduct the difference from the Stock Holdback Amount and deliver the remaining
balance, if any, of the Stock Holdback Amount to the Shareholders, pro rata
based on the number of shares of Company Common Stock held by each Shareholder
immediately prior to the Closing, within ten (10) days after the Final Closing
Balance Sheet is determined.  To the extent the Stock Holdback Amount is
insufficient to satisfy such difference to be retained by Parent, the
Shareholders shall be jointly and severally liable to Parent for the amount such
difference exceeds the Stock Holdback Amount.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES
OF THE COMPANY AND THE SHAREHOLDERS

 

The Company and the Founder Shareholders represent and warrant to Parent and Sub
that the statements contained below are true and correct, except as set forth in
the disclosure schedule (the “Disclosure Schedule”) delivered by the Company and
the Founder Shareholders to Parent and Sub, on the date hereof and as of the
Effective Date.  Descriptive headings and cross-references in the Disclosure
Schedule are inserted for reference purposes and for convenience of the reader
only and disclosure in one section shall constitute disclosure for all sections;
provided, however, that the listing of a contract, license, agreement or
commitment on the Disclosure Schedule shall not in itself be sufficient to
disclose any breach, termination, dispute, investigation or similar matter
relating thereto.

 

If the disclosure provided by the Company and the Founder Shareholders in the
Disclosure Schedule is in greater detail than is required by the particular
representation and

 

7

--------------------------------------------------------------------------------


 

warranty of the Company and Founder Shareholders in ARTICLE III of the
Agreement, such disclosure is not an admission by the Company and Founder
Shareholders that they believe the disclosed information is material. 
Furthermore, a threshold of materiality being provided by the Company and
Founder Shareholders on a particular section of the Disclosure Schedule is not
intended to be an indication of the threshold of materiality for any other
section of the Disclosure Schedule.  Nothing in the Disclosure Schedule
constitutes an admission of any liability or obligation of the Company and
Founder Shareholders to any third party or an admission against the Company’s
and Founder Shareholders’ interest for any reason other than as set forth in
their Agreement. For purposes of this Agreement, “Company Material Adverse
Effect” shall mean a material, adverse effect on the Company, its business or
financial condition, taken as a whole.  When used herein, the term “to the
knowledge of the Company and the Founder Shareholders” shall mean the actual
knowledge of the Founder Shareholders after having conducted a commercially
reasonable inquiry.

 

3.01        Corporate Organization and Qualification.

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Illinois.  The Company has the
corporate power and authority to own or lease all of its properties and assets
and to carry on its business as it is now being conducted, and is duly licensed
or qualified to do business in each jurisdiction in which the nature of the
business conducted by it or the character or location of the properties and
assets owned or leased by it makes such licensing or qualification necessary. 
The Articles of Incorporation and Bylaws of the Company, copies of which have
previously been delivered to Parent, are true, accurate and complete copies of
such documents as in effect as of the date of this Agreement.

 

(b)           The Company has no direct or indirect Subsidiaries.  The Company
does not own, control or hold with the power to vote, directly or indirectly of
record, beneficially or otherwise, any capital stock or any equity or ownership
interest in any corporation, partnership, association, joint venture or other
entity, except for less than five percent (5%) of any equity security registered
under the Exchange Act.  As used in this Agreement, the word “Subsidiary” means
any corporation, partnership, limited liability company, or other organization,
whether incorporated or unincorporated, which is or was consolidated with such
party or with which such party is or was consolidated for financial reporting
purposes.

 

(c)           The minute books of the Company contain records of all actions
taken at meetings of, and corporate actions or written consents taken by its
shareholders and board of directors (including committees thereof).

 

3.02        Capitalization.

 

(a)           The authorized capital stock of the Company consists of 5,000,000
shares of Company Common Stock.  As of the date of this Agreement, there are
364,825.44 shares of Company Common Stock issued and outstanding all of which
are owned by the holders and in the amounts as set forth in Schedule 3.02
annexed hereto (the “Shareholders”).  All of the issued and outstanding shares
of Company Common Stock have been duly authorized and validly issued and are
fully paid, non-assessable and free of preemptive rights.  Except as set forth
in

 

8

--------------------------------------------------------------------------------


 

Schedule 3.02 hereto, the Company does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of Company
Common Stock or any other equity security of the Company or any securities
representing the right to purchase or otherwise receive any shares of Company
Common Stock or any other equity security of the Company other than as provided
for in this Agreement.  There are no bonds, debentures, notes, shares of
preferred stock or other indebtedness of the Company having the right to vote
(or convertible into, or exchangeable for securities having the right to vote)
on any matters on which the Shareholders of the Company may vote.

 

(b)           Except as disclosed on Schedule 3.02(b) hereto, there are no
agreements or understandings, with respect to the voting of any shares of
Company Common Stock or which restrict the transfer of such shares, to which the
Company is a party and there are no such agreements or understandings to which
the Company is a party with respect to the voting of any such shares or which
restrict the transfer of such shares, other than applicable federal and state
securities laws.

 

(c)           Except as set forth on Schedule 3.02(c), all dividends on Company
Common Stock which have been declared prior to the date of this Agreement have
been paid in full.

 

3.03        Authority; No Violation.

 

(a)           The Company has full corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby. 
The execution and delivery of this Agreement and the consummation by the Company
of the transactions contemplated by this Agreement have been duly and validly
authorized by all requisite corporate action on the part of the Company, have
been approved by the vote or consent of the Shareholders of the Company required
by the Company’s Articles of Incorporation and Bylaws and, except for the filing
of the Certificates of Merger, no other corporate proceedings on the part of the
Company are necessary to approve this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by the Company and each of the Founder Shareholders and
constitutes a valid and binding obligation of the Company and each of the
Founder Shareholders, enforceable against each of the Company and each Founder
Shareholder in accordance with its terms, subject to the effect of any
applicable bankruptcy, reorganization, insolvency (including, without
limitation, all laws relating to fraudulent transfers), moratorium or similar
laws affecting creditors’ rights and remedies generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)           Neither the execution and delivery of this Agreement by the
Company, nor the consummation by the Company of the transactions contemplated
hereby, nor compliance by the Company with any of the terms or provisions,
hereof, will (i) violate, conflict with or result in a breach of any provision
of the Articles of Incorporation or Bylaws of the Company, (ii) to the knowledge
of the Company and the Founder Shareholders, violate any statute, code,
ordinance, rule, regulation, judgment, order, writ, decree, license or
injunction applicable to the Company or any of its properties or assets, or
(iii) violate, conflict with, result in a breach of any

 

9

--------------------------------------------------------------------------------


 

provisions of or the loss of any benefit under, constitute a default (or any
event, which, with notice or lapse of time, or both would constitute a default)
under, result in the termination of or a right of termination or cancellation
under, accelerate the performance required by, or result in the creation of any
lien, pledge, security interest, charge or other encumbrance upon any of the
properties or assets of the Company under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, material agreement or other material instrument or obligation to which
the Company is a party, or by which the Company or any of its properties or
assets may be bound or affected.

 

3.04        Consents and Approvals.  Except for (a) the filing of the
Certificates of Merger with the Delaware Secretary and the Illinois Secretary,
respectively, pursuant to the DGCL and the IBCA, respectively, to effect the
Merger, (b) such filings as may be necessary as a result of any facts or
circumstances relating solely to Parent or Sub, and (c) such filings,
authorizations, consents or approvals as may be set forth in the Disclosure
Schedule hereto, no consents or approvals of, or filings or registrations with,
any court, administrative agency, regulatory agency or commission or other
governmental authority or instrumentality (each a “Governmental Entity”) or with
any third party are necessary in connection with the execution and delivery by
the Company of this Agreement and the consummation by the Company of the Merger
and the other transactions contemplated hereby.

 

3.05        Financial Statements.

 

(a)           Attached to Schedule 3.05(a) are copies of the unaudited balance
sheet of the Company as at December 31, 2003, and the related statement of
income for the fiscal year ended December 31, 2003, and the unaudited balance
sheet of the Company dated as of January 31, 2004 and the related statement of
income for the twelve (12) month period ended January 31, 2004.  All such
financial statements delivered under this Section 3.05(a) to Parent shall be
collectively referred to herein as the “Financial Statements.”  The Financial
Statements have been prepared by the Company as of their respective dates in
accordance with GAAP during the periods involved (except as may be indicated
therein or in the notes thereto), subject to the absence of notes and to
year-end adjustments, and fairly present the financial position of the Company
as of the dates thereof and the income of the Company for the periods then
ended.

 

(b)           Except (i) as set forth in the Disclosure Schedule hereto, (ii)
for liabilities incurred since January 31, 2004 in the ordinary course of
business consistent with past practice, or (iii) for liabilities contemplated
herein or in connection herewith, the Company does not have any liabilities or
obligations of any nature whatsoever (whether absolute, accrued, contingent or
otherwise) which are not adequately reserved or reflected on the balance sheet
of the Company as at January 31, 2004.

 

(c)           Schedule 3.05(c) contains the Company’s accounts receivable report
as of January 31, 2004, which report is true and accurate in all material
respects and has been prepared in accordance with the Company’s normal
practice.  The accounts receivable reflected in the January 31, 2004 report
contained in Schedule 3.05(c)(i) and all the accounts receivable arising after
such date and prior to the Effective Time are valid, genuine and collectible,
and arose from bona fide transactions in the ordinary course of the Company’s
business.  No account receivable has been assigned or pledged to any other
person and no defense or set off to any such account

 

10

--------------------------------------------------------------------------------


 

receivable has to the knowledge of the Company and the Founder Shareholders,
been asserted by the account obligor.  The allowance for bad debt for the
Company’s accounts receivable set forth on the January 31, 2004 unaudited
balance sheet is in accordance with GAAP and in accordance with the historical
accounting practices of the Company.

 

(d)           Except as set forth on Schedule 3.05(d), since January 31, 2004,
the Company has not declared or paid any dividends, or made any other
distribution on or in respect of, or directly or indirectly purchased, retired,
redeemed or otherwise acquired any shares of the capital stock of the Company or
issued or sold any such shares of capital stock.

 

3.06        Absence of Certain Changes or Events.  Since January 31, 2004, there
has not been any Company Material Adverse Effect (including without limitation
any loss, or event that might result in the loss, of employees or customers)
and, to the knowledge of the Company and the Founder Shareholders, no fact or
condition specific to the Company exists which is reasonably likely to cause
such a Company Material Adverse Effect in the foreseeable future.

 

3.07        Legal Proceedings.  The Company is not a party to any, and there are
no pending or, to the knowledge of the Company and the Founder Shareholders,
threatened, legal, administrative, arbitrable or other proceedings, claims,
actions or governmental or regulatory investigations of any nature against or
affecting the Company or any property or asset of the Company, before any court,
arbitrator, administrative agency or Governmental Entity, domestic or foreign. 
To the knowledge of the Company and the Founder Shareholders, neither the
Company nor any property or asset of the Company is subject to any order, writ,
judgment, injunction, decree, determination or award which restricts its ability
to conduct business in any area in which it presently does business.

 

3.08        Taxes and Tax Returns.

 

(a)           For purposes of this Agreement, the terms “Tax” and “Taxes” shall
mean any and all taxes, charges, fees, levies or other assessments, including,
without limitation, all net income, gross income, gross receipts, premium,
sales, use, ad valorem, value added, transfer, franchise, profits, license,
withholding, payroll, employment, excise, estimated, severance, stamp,
occupation, property or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest and any penalties (including penalties
for failure to file in accordance with applicable information reporting
requirements), and additions to tax by any authority, whether federal, state,
local, domestic or foreign.  The term “Tax Return” shall mean any report,
return, form, declaration or other document or information required to be
supplied to any authority in connection with Taxes.

 

(b)           The Company has filed all Tax Returns that were required to be
filed.  Assuming that the transactions contemplated by this Agreement will
qualify for tax-free reorganization treatment under Code Section 368(a)(1) (by
reason of Code Section 368(a)(2)(D)), (i) all such Tax Returns were when filed,
and continue to be, correct and complete in all material respects, and (ii) all
Taxes owed by the Company (whether or not shown on any Tax Return) for any
taxable period or portion thereof ending on or before the Closing Date have been
timely paid or adequate provision has been or will be made therefor in the Final
Closing Date Balance Sheet.  The Company currently is not the beneficiary of any
extension of time

 

11

--------------------------------------------------------------------------------


 

within which to file any Tax Return.  No claim has ever been made by an
authority in a jurisdiction where the Company does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction.  There are no liens with
respect to Taxes on any of the assets or property of the Company.

 

(c)           The Company has withheld or collected and paid all Taxes required
to have been withheld or collected and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, shareholder, any other
third party, or otherwise.

 

(d)           There is no dispute or claim concerning any Tax liability of the
Company either (i) claimed or raised by any authority in writing or (ii) as to
which the Company or the directors, officers and employees responsible for Tax
matters of the Company, or the Founder Shareholders, has knowledge.  To the
knowledge of the Company and the Founder Shareholders, there are no proceedings
with respect to Taxes pending.

 

(e)           Schedule 3.08(e) annexed hereto sets forth an accurate, correct
and complete list of all federal, state, local, and foreign Tax Returns filed
with respect to the Company for taxable periods ended on or after December 31,
1999 and prior to the date hereof, indicates those Tax Returns that have been
audited and indicates those Tax Returns that currently are the subject of
audit.  The Company has delivered to Parent correct and complete copies of all
federal income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by or on behalf of the Company since December 31,
1999 and prior to the date hereof.

 

(f)            No claim, assessment, deficiency, audit, investigation, or
administrative proceeding with respect to Taxes or any Tax Return of the Company
is pending or, to the knowledge of the Company and the Founder Shareholders, has
been threatened.

 

(g)           The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

 

(h)           The Company has not agreed to make, nor is it required to make,
any adjustments under Section 481(a) of the Code by reason of a change in
accounting method or otherwise, except for the change from a cash basis method
of accounting to an accrual basis method of accounting as a result of the Merger
contemplated by this Agreement.

 

(i)            The Company is not a party to any contract, arrangement or plan
that has resulted or could result, separately or in the aggregate, in the
payment of any “excess parachute payments” within the meaning of Section 280G of
the Code.

 

(j)            The Company has not been a United States real property holding
corporation within the meaning of Code Section 897(c)(2) during the applicable
period specified in Code Section 897(c)(1)(A)(ii).

 

(k)           The Company is not a party to any agreement, whether written or
unwritten, providing for the payment of Tax liabilities, payment for Tax losses,
entitlements to refunds or similar Tax matters.

 

12

--------------------------------------------------------------------------------


 

(l)            No ruling with respect to Taxes relating to the Company has been
requested by or on behalf of the Company.

 

(m)          The Company (i) has never been a member of an affiliated group
(within the meaning of Section 1504 of the Code, or any similar group as defined
for state, local or foreign tax purposes) filing a consolidated federal (or
combined or unitary state, local or foreign) income Tax Return or (ii) does not
have any liability for the taxes of any Person (other than the Company’s) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign Law), as a transferee or successor, by contract, or otherwise.

 

(n)           The unpaid Taxes of the Company (i) did not, as of the most recent
fiscal quarter end, exceed the reserves for Tax liability (rather than any
reserve for deferred Taxes established to reflect timing differences between
book and Tax income) on its books at such time and (ii) do not exceed the
reserve as adjusted for the passage of time through the Effective Date in
accordance with the past custom and practice of the Company in filing its Tax
Returns.

 

(o)           The Company has been a validly electing S corporation within the
meaning of Sections 1361 and 1362 of the Code at all times during its existence
and will continue to be a validly electing S corporation until terminated by
reason of the transactions contemplated by this Agreement.  The company does not
have and has never had a “qualified subchapter S subsidiary” (“QSSS”) within the
meaning of Section 1361(b)(3)(B) of the Code.  Except as set forth on Schedule
3.08(o) hereto, neither the Company nor any of its subsidiaries (a) is or has
ever been liable for, or taken any action prior to the Effective Time that has
or could result in the imposition or incurrence of any liability for, any Tax
under Section 1374 of the Code or any similar state or local tax law or (b) will
become liable for any Tax under Section 1374 of the Code or any similar state or
local law as a result of the consummation of the transactions contemplated by
this Agreement.

 

(p)           Except as set forth on Schedule 3.08(p) hereto, the Company will
not be required to include in any period ending after the Closing Date any
income that accrued in a prior period but was not recognized in any prior period
as a result of the installment method of accounting, the completed contract
method of accounting, the long-term contract method of accounting or the cash
method of accounting.

 

(q)           Neither the Company nor the Founder Shareholders has taken or
agreed to take any action that would prevent the Merger from qualifying as a
reorganization within the meaning of Section 368(a) of the Code.

 

(r)            Except as set forth on Schedule 3.08(r) hereto, the Company has
not redeemed and will not redeem, and persons related to the Company (within the
meaning of Treasury Regulations Section 1.368-1(e)(3)) have not acquired and
will not acquire, any Company stock, and the Company has not made any
distributions with respect to its stock, prior to and in connection with the
Merger, that would be treated as other property or money received within the
meaning of Treasury Regulations Section 1.368-1(e)(1)(ii).

 

(s)           Except for Parent Common Stock that may be reacquired pursuant to
the Escrow Agreement, to the knowledge of the Company and the Founder
Shareholders, there is no

 

13

--------------------------------------------------------------------------------


 

plan or intention on the part of any stockholder of the Company, directly or
indirectly, to sell, exchange, transfer, or otherwise dispose of, to Parent,
Sub, or any persons related to Parent or Sub within the meaning of Section
1.368-1(e)(3) of the Treasury Regulations, any shares of Parent Common Stock
received in the Merger.

 

(t)            In the Merger, Sub will acquire at least ninety percent (90%) of
the fair market value of the net assets and at least seventy percent (70%) of
the fair market value of the gross assets held by the Company immediately prior
to the Merger.  For the purposes of this representation, the following assets
will be treated as property held by the Company immediately prior to the Merger
but not acquired in the Merger:  (i) assets disposed of by Company (other than
assets transferred by the Company to Sub in the Merger) prior or subsequent to
the Merger and in contemplation thereof (including without limitation any asset
disposed of by Company, other than in the ordinary course of business, pursuant
to a plan or intent existing during the period ending at the Effective Time and
beginning with the commencement of negotiations (whether formal or informal)
with Parent regarding the Merger (the “Pre-Merger Period”)), (ii) assets used by
the Company to pay dissenters, to pay stockholders who receive cash or other
property in the Merger, or to pay other expenses or liabilities incurred in
connection with the Merger, and (iii) assets used to make distributions (other
than distributions of the Company’s accumulated adjustments account balance),
redemptions or other payments in respect of the Company capital stock or rights
to acquire such stock (including payments treated as such for tax purposes) that
are made in contemplation of the Merger or related thereto.

 

(u)           The Company has made no transfer of any of its assets in
contemplation of the Merger or during the Pre-Merger Period.

 

(v)           The Company and the Shareholders will each pay separately its or
their own expenses relating to the Merger, other than the Company expenses
solely and directly related to the Merger in accordance with Rev. Rul. 73-54,
1973-1 C.B. 187.

 

(w)          The Company is not and will not be at the Effective Time an
investment company within the meaning of Section 368(a)(2)(F)(iii) and (iv) of
the Code.

 

(x)            At the Effective Time, the fair market value of the assets of the
Company will exceed the sum of its liabilities, plus the amount of liabilities,
if any, to which such assets are subject.

 

(y)           The Company is not under the jurisdiction of a court in a Title 11
or similar case within the meaning of Section 368(a)(3)(A) of the Code.

 

(z)            The liabilities of the Company assumed by Sub and the liabilities
to which the Company assets transferred to Sub in the Merger are subject have
been incurred by the Company in the ordinary course of its business.

 

(aa)         None of the compensation received, or to be received, by any
shareholder-employees of the Company will be separate consideration for, or
allocable to, any of their shares of Company Common Stock; none of the shares of
Parent Stock received by any shareholder-employees of the Company will be
separate consideration for, or allocable to, any employment agreement; and the
compensation paid to any shareholder-employees of the Company will be for

 

14

--------------------------------------------------------------------------------


 

services actually rendered, or to be rendered, and will be commensurate with
amounts paid to third parties bargaining at arm’s length for similar services.

 

(bb)         The Company is participating in the Merger for valid business
purposes and not for the purpose of tax avoidance, and the terms of the Merger
are the product of arm’s length negotiations.

 

3.09        Employee Benefit Plans.

 

(a)           Schedule 3.09 hereto sets forth a true and complete list of all
Plans maintained or contributed to by the Company during the five (5) years
preceding this Agreement.  The term “Plans” for purposes of this ARTICLE III
means all “employee benefit plans” (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 as amended (“ERISA”) and each other plan,
arrangement, agreement or policy relating to employment, bonus, deferred
compensation, retirement, profit sharing, 401(k), stock option, stock purchase,
employee stock ownership, stock appreciation rights, savings, severance,
termination, collective bargaining, group insurance, fringe benefit, and other
employee benefit, incentive and welfare plans, written or oral, and all trusts
related thereto, that are maintained or contributed to, or that were maintained
or contributed to at any time during the five (5) years preceding the date of
this Agreement, by the Company, or by any trade or business, whether or not
incorporated (an “ERISA Affiliate”), all of which together with the Company
would be deemed a “single employer” within the meaning of Section 4001 of ERISA.

 

(b)           The Company has heretofore delivered to Parent true and complete
copies of each of the Plans and all related documents, including but not limited
to (i) all required Forms 5500 and all related schedules for such Plans (if
applicable) for each of the last two (2) years, (ii) the actuarial report for
such Plan (if applicable) for each of the last two (2) years, and (iii) the most
recent determination letter from the IRS (if applicable) for such plan.

 

(c)           Except as set forth in Schedule 3.09, (i) each of the Plans has
been operated and administered in all material respects in accordance with
applicable laws, including but not limited to ERISA and the Code, (ii) each of
the Plans intended to be “qualified” within meaning of Section 401(a) of the
Code has been maintained so as to qualify from the effective date of such Plan
to the Effective Time, (iii) with respect to each Plan which is subject to Title
IV of ERISA, the present value of “benefit liabilities” (within the meaning of
Section 4001(a)(16) of ERISA) under such Plan, based upon the actuarial
assumptions currently used by the Plan for IRS funding purposes did not, as of
its latest valuation date, exceed the then current value of the assets of such
Plan allocable to such accrued benefits, and there has been no “accumulated
funding deficiency” (whether or not waived), (iv) no Plan provides benefits,
including without limitation death, medical or other benefits (whether or not
insured), with respect to current or former employees of the Company or any
ERISA Affiliate beyond their retirement or other termination of service, other
than (A) coverage mandated by applicable law, (B) life insurance death benefits
payable in the event of the death of a covered employee, (C) disability benefits
payable to disabled former employees, (D) death benefits or retirement benefits
under any “employee pension plan,” as that term is defined in Section 3(2) of
ERISA, (E) deferred compensation benefits accrued as liabilities on the books of
the Company, any of its Subsidiaries or any ERISA Affiliate or (F) benefits the
full cost of which is borne by the current

 

15

--------------------------------------------------------------------------------


 

or former employee (or his beneficiary), (v) with respect to each Plan subject
to Title IV of ERISA no liability under Title IV of ERISA has been incurred by
the Company or any ERISA Affiliate that has not been satisfied in full, no
condition exists that presents a material risk to the Company or any ERISA
Affiliate of incurring a material liability to or on account of such Plan, and
there has been no “reportable event” (within the meaning of Section 1013 of
ERISA and the regulations thereunder), (vi) none of the Company or any ERISA
Affiliate has ever maintained or contributed to a “multiemployer pension plan,”
as such term is defined in Section 3(37) of ERISA, (vii) all contributions or
other amounts payable by the Company as of the Effective Time with respect to
each Plan in respect of current or prior plan years have been paid or accrued in
accordance with GAAP and Section 412 of the Code, (viii) none of the Company or
any ERISA Affiliate has engaged in a transaction in connection with which the
Company, any of its Subsidiaries or any ERISA Affiliate has any material
liability for either a civil penalty assessed pursuant to Section 409 or 502(i)
of ERISA or a tax imposed pursuant to Section 4975 or 4976 of the Code, (ix)
consummation of the transactions contemplated hereby will not cause any amounts
payable under any of the Plans to fail to be deductible for federal income tax
purposes under Sections 280G or 162(m) of the Code, and (x) there are no
pending, or, to the knowledge of the Company and the Founder Shareholders,
threatened or anticipated claims (other than routine claims for benefits) by, on
behalf of or against any of the Plans or any trusts related thereto, and to the
knowledge of the Company and the Founder Shareholders, no Plan is under
governmental investigation or audit or under consideration with the Internal
Revenue Service under the Employee Plans Compliance Resolution System.

 

(d)           With respect to any Plan that is a welfare plan (within the
meaning of Section 3(l) of ERISA) (i) no such Plan is funded through a “welfare
benefit fund,” as such term is defined in Section 419(a) of the Code, and (ii)
each such Plan complies in all material respects with the applicable
requirements of Section 4980B(f) of the Code, Part 6 of Subtitle B of Title I of
ERISA and any applicable state continuation coverage requirements (“COBRA”).

 

(e)           Except as prohibited by law (including Section 411(d)(6) of the
Code), each Plan may be amended, terminated, modified or otherwise revised by
the Company or its ERISA Affiliates as of the Effective Time to eliminate,
without material effect, any and all future benefit accruals under any Plan
(except claims incurred under any welfare plan).

 

(f)            The Company has not entered into, adopted or amended in any
respect any collective bargaining agreement or adopted or amended any bonus,
profit sharing, compensation, stock option or other similar plan, agreement,
trust, fund or arrangement for the benefit of employees (whether or not legally
binding).

 

(g)           The consummation of the transaction contemplated herein will not
(i) entitle any current or former employee of the Company to severance benefits
or any other compensation (including, without limitation, golden parachute or
bonus), except as expressly provided in this Agreement, or (ii) accelerate the
time of payment or vesting of any such benefits, or increase the amount of
compensation due any such employee or service provider.

 

(h)           The Company has no material unfunded liabilities for benefits or
claims accrued pursuant to any Plan, which Plan is not intended to be qualified
under Section 401(a) of the Code.

 

16

--------------------------------------------------------------------------------


 

3.10        Compliance with Applicable Law; Certain Agreements; Licensing. 
Except as set forth in Schedule 3.10(i) hereto, and solely with respect to
3.10(a) below which shall be to the knowledge of the Company and the Founder
Shareholders, the Company holds all licenses, franchises, permits and
authorizations necessary for the lawful conduct of its business under and
pursuant to all, and has complied with and is not in conflict with, or in
default or violation of any (a) statute, code, ordinance, law, rule, regulation,
order, writ, judgment, injunction or decree, published policies and guidelines
of any Governmental Entity, applicable to the Company or by which any property
or asset of the Company is bound or affected or (b) any note, bond, mortgage,
indenture, deed of trust, lease, license, permit, franchise, material agreement
or other material instrument or obligation to which the Company is a party or by
which the Company or any property or asset of the Company is bound or affected;
and, to the knowledge of the Company and the Founder Shareholders, neither the
Company nor any Founder Shareholder has received notice of, any violations of
any the above.  Schedule 3.10(ii) hereto contains a list of all federal and
state licenses, franchises, permits and authorizations necessary for the lawful
conduct of the Company’s businesses.

 

3.11        Certain Contracts.

 

(a)           Except as set forth in Schedule 3.11(a) hereto, the Company is not
a party to or bound by any contract, arrangement, commitment or understanding
(whether written or oral): (i) with respect to the employment of any director,
officer or employee, or with respect to the employment of any consultant which
cannot be terminated without payment, (ii) which, upon the consummation of the
transactions contemplated by this Agreement, will result in any payment (whether
of severance pay or otherwise) becoming due from the Company to any officer or
employee thereof, (iii) which is a material contract (as defined in Item
601(b)(10) of Regulation S-K promulgated by the Securities and Exchange
Commission) (“SEC”) to be performed after the date of this Agreement, (iv) which
is a consulting or other agreement (including agreements entered into in the
ordinary course and data processing, software programming and licensing
contracts) not terminable on ninety (90) days or less notice, (v) which
restricts the conduct of any line of business by the Company, (vi) with or to a
labor union or guild (including any collective bargaining agreement), or (vii)
with respect to any stock option plan, stock appreciation rights plan,
restricted stock plan or stock purchase plan any of the benefits of which will
be increased, or the vesting of the benefits of which will be accelerated, by
the occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement.  Other than as set forth in the
Disclosure Schedule or in this Agreement, no benefits under any of such plans
will be increased, or the vesting of the benefits of which, will be accelerated
by the occurrence of any of the transactions contemplated by this Agreement. 
The Company has previously delivered to Parent true and complete copies of all
such employment, consulting and deferred compensation agreements which are in
writing and to which the Company is a party.  Each contract, arrangement,
commitment or understanding of the type described in this Section is referred to
herein as a “Company Contract”.

 

(b)           Except as set forth in Schedule 3.11(b) hereto, (i) each Company
Contract is legal, valid and binding upon the Company and in full force and
effect, subject to the effect of any applicable bankruptcy, reorganization,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), moratorium or similar laws affecting creditors’ rights and

 

17

--------------------------------------------------------------------------------


 

remedies generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), (ii) the Company has performed all material
obligations required to be performed by it to date under each such Company
Contract, (iii) to the knowledge of the Company and the Founder Shareholders, no
party is in breach or default and (iv) no event or condition exists which
constitutes or, after notice or lapse of time or both, would constitute, a
material default on the part of the Company under any such Company Contract.

 

3.12        Agreements with Regulatory Agencies.  To the knowledge of the
Company and the Founder Shareholders, the Company is not subject to any
cease-and-desist or other order issued in writing by, or is a party to any
written agreement, consent agreement or memorandum of understanding, commitment
letter, suspension order, or similar undertaking (each, a “Regulatory
Agreement”) with any regulatory agency or any other Governmental Entity, nor has
the Company been notified in writing or, to the knowledge of the Company and the
Founder Shareholders, otherwise by any regulatory agency or any other
Governmental Entity that it is considering issuing or requesting any Regulatory
Agreement.

 

3.13        Environmental Matters.

 

(a)           The Company is, and has been, in material compliance with all
applicable environmental laws and with all rules, regulations, standards and
requirements of the United States Environmental Protection Agency (the “EPA”)
and of state and local agencies with jurisdiction over pollution or protection
of the environment.

 

(b)           There is no suit, claim, action or proceeding pending or, to the
knowledge of the Company and the Founder Shareholders, threatened, before any
Governmental Entity or other forum in which the Company has been or, with
respect to threatened proceedings, may be named as a defendant, responsible
party or potentially responsible party in any way relating to any environmental
law, rule, regulation, standard or requirement.

 

3.14        Properties.

 

(a)           The Company does not own nor have any ownership interest in any
real property.

 

(b)           Except as set forth in Schedule 3.14 hereto, to the knowledge of
the Company and the Founder Shareholders, all buildings and structures leased
and used by the Company conform in all material respects with all applicable
ordinances, codes or regulations.

 

(c)           Schedule 3.14 contains a true, complete and correct list of all
leases pursuant to which the Company leases any real or personal property,
either as lessee or as lessor which leases call for an annual payment in excess
of $10,000 (the “Company Leases”).  Assuming due authorization of the other
party or parties thereto, each of the Company Leases is valid and binding on the
Company and, to the knowledge of the Company and the Founder Shareholders, valid
and binding on and enforceable against all other respective parties to such
leases, in accordance with their respective terms, subject to the effect of any
applicable bankruptcy, reorganization, insolvency (including, without
limitation, all laws relating to fraudulent transfers), moratorium or similar
laws affecting creditors’ rights and remedies

 

18

--------------------------------------------------------------------------------


 

generally and subject, as to enforceability, to the effect of general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).  There are not under such Company Leases any
existing material breaches, defaults or events of default by the Company nor has
the Company received notice of, or made a claim with respect to, any breach or
default by any other party to such Company Leases.  The Company enjoys quiet and
peaceful possession of all such leased properties occupied by it as lessee.

 

3.15        Insurance.  The Company has made available to Parent true and
complete copies of all policies of insurance of the Company currently in effect,
a list of which is attached as Schedule 3.15.  All of the policies relating to
insurance maintained by the Company with the respect to its properties and the
conduct of its business (or any comparable policies entered into as a
replacement thereof) are in full force and effect and the Company has not
received any notice of cancellation with respect thereto.  All life insurance
policies on the lives of any of the current and former officers of the Company
which are maintained by the Company or which are otherwise included as assets on
the books of the Company are, or will at the Effective Time be, owned by the
Company, free and clear of any claims thereon by the officers or members of
their families, except with respect to the death benefits thereunder, as to
which the Company agrees that there will not be an amendment prior to the
Effective Time without the consent of Parent.  The Company does not have any
liability for unpaid premium or premium adjustments not properly reflected on
the Company’s January 31, 2004 balance sheet.  All claims under any policy or
bond have been duly and timely filed.

 

3.16        Labor Matters.  The Company is not a party to any collective
bargaining or other labor union or guild contract nor has the Company been
approached by any collective bargaining or other labor union or guild seeking to
enter into a contract with the Company.  There is no pending or, to the
knowledge of the Company or the Founder Shareholders, threatened, labor dispute,
strike or work stoppage against the Company.  Neither the Company nor any of its
representatives or employees has committed any unfair labor practices in
connection with the operation of the business of the Company, and there is no
pending or, to the knowledge of the Company or the Founder Shareholders,
threatened charge or complaint against the Company by the National Labor
Relations Board or any comparable state agency.  To the knowledge of the Company
and the Founder Shareholders, the Company has not hired any illegal aliens as
employees.  The Company has not discriminated on the basis of race, age, sex or
otherwise in its employment conditions or practices with respect to its
employees.  There are no race, age, sex or other discrimination complaints
pending or, to the knowledge of the Company and the Founder Shareholders,
threatened against the Company by any employee, former or current, before any
domestic (federal, state or local) or foreign board, department, commission or
agency nor, to the knowledge of the Company and the Founder Shareholders, does
any basis therefor exist.

 

3.17        Intellectual Property.  The Company owns or possesses a license or
other right to use without payment of any amount all patents, copyrights, trade
secrets, trade names, service marks, trademarks, domain names, know-how,
software and other intellectual property necessary to the operation of its
business as presently conducted (collectively, the “Intellectual Property
Rights”).  Schedule 3.17 sets forth a list of all patents, pending patent
applications, registered copyrights, registered trademarks and service marks and
applications for the registration of trademarks and service marks which are
owned by the Company as well as all intellectual property license agreements. 
The Company has not received any notice of conflict with the

 

19

--------------------------------------------------------------------------------


 

Intellectual Property Rights from any third party.  The Company is not in
default under any contract, agreement, arrangement or commitment relating to any
of the Intellectual Property Rights, except where the existence of a default
would not have a Company Material Adverse Effect.  The Intellectual Property
Rights are valid and enforceable and, to the knowledge of the Company and the
Founder Shareholders, do not infringe upon the rights of any third parties.

 

3.18        Broker’s Fees.  Neither the Company nor any of its officers or
directors, has employed any broker or finder or incurred any liability for any
broker’s fees, commissions or finder’s fees in connection with any of the
transactions contemplated by this Agreement.

 

3.19        Bank Accounts.  The Company has provided or made available to Parent
complete and current summaries of information regarding all accounts, lock boxes
and safe deposits maintained by the Company at banks, trust companies,
securities firms or other brokers or other financial institutions.

 

3.20        Disclosure.  No representation or warranty contained in this
Agreement or any schedule to this Agreement contains any untrue statement of a
fact or omits to state a fact necessary in order to make the statements herein
or therein, in light of the circumstances in which they are made, not
misleading.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB

 

Parent and Sub hereby, jointly and severally, represent and warrant to the
Company as follows:

 

4.01        Corporate Organization and Qualification.  Each of Parent and Sub is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each of Parent and Sub has the corporate power
and authority to own or lease all of its properties and assets and to carry on
its business as it is now being conducted, and is duly licensed or qualified to
do business in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
by it makes such licensing or qualification necessary.  The Certificate of
Incorporation and Bylaws of each of Parent and Sub, copies of which have
previously been delivered to the Company, are true and complete copies of such
documents as in effect as of the date of this Agreement.  Schedule 4.01 sets
forth the name and address of all of the Parent’s Subsidiaries.  Neither Parent
nor any of its Subsidiaries owns, controls or holds with the power to vote,
directly or indirectly of record, beneficially or otherwise, any capital stock
or any equity or ownership interest in any corporation, partnership,
association, joint venture or other entity, except for less than five percent
(5%) of any equity security registered under the Exchange Act.

 

4.02        Capitalization.

 

(a)           The authorized capital stock of Parent consists of 20,000,000
shares of Parent Common Stock and 5,000,000 shares of preferred stock, par value
$0.001 per share (“Parent Preferred Stock”).  As of the date hereof, 15,087,566
shares of Parent Common Stock and no shares of Parent Preferred Stock are issued
and outstanding.  All of the issued and outstanding shares of Parent Common
Stock have been duly authorized and validly issued and

 

20

--------------------------------------------------------------------------------


 

are fully paid, nonassessable and free of preemptive rights.  Except as set
forth in Schedule 4.02 hereto, Parent does not have and is not bound by any
outstanding subscriptions, options, warrants, calls, commitments or agreements
of any character calling for the purchase or issuance of any shares of Parent
Common Stock or any other equity security of Parent or any of its Subsidiaries
or any securities representing the right to purchase or otherwise receive any
shares of Parent Common Stock or any other equity security of Parent or any of
its Subsidiaries other than as provided for in this Agreement.  There are no
bonds, debentures, notes, shares of preferred stock or other indebtedness of
Parent having the right to vote (or convertible into, or exchangeable for
securities having the right to vote) on any matters on which the stockholders of
Parent may vote.  To Parent’s knowledge there are no agreements or
understandings, with respect to the voting of any shares of Parent Common Stock
or any Subsidiary of Parent or which restrict the transfer of such shares, to
which Parent or any of its Subsidiaries is a party and there are no such
agreements or understandings to which Parent or any of its Subsidiaries is a
party with respect to the voting of any such shares or which restrict the
transfer of such shares, other than applicable federal and state securities
laws.  As used in this Agreement, Parent’s “knowledge” shall mean the knowledge
of Parent’s executive officers and directors.

 

(b)           The authorized capital stock of Sub consists of 1,000 shares of
common stock, par value $0.001 per share (“Sub Common Stock”).  As of the date
hereof, 1,000 shares of Sub Common Stock are outstanding.  All of the issued and
outstanding shares of capital stock of Sub are owned by Parent, have been duly
authorized and validly issued and are fully paid, non-assessable and free of
preemptive rights.

 

4.03        Authority; No Violations.

 

(a)           Each of Parent and Sub have full corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by Parent and
Sub and the consummation by Parent and Sub of the transactions contemplated
hereby have been duly and validly authorized by all requisite corporate action
on the part of each of Parent and Sub.  Except for the filing of the
Certificates of Merger, no other corporate proceedings on the part of Parent or
Sub are necessary to approve this Agreement and to consummate the transactions
contemplated hereby.  This Agreement has been duly and validly executed and
delivered by Parent and Sub and, assuming the due authorization, execution and
delivery by the Company, constitutes a valid and binding obligation of Parent
and Sub, enforceable against Parent and Sub in accordance with its terms,
subject to the effect of any applicable bankruptcy, reorganization, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
moratorium or similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to the effect of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(b)           Neither the execution and delivery of this Agreement by each of
Parent and Sub, nor the consummation by either Parent or Sub, as the case may
be, of the transactions contemplated hereby, nor compliance by either Parent or
Sub with any of the terms or provisions hereof, will (i) violate, conflict with
or result in a breach of any provision of the Certificate of Incorporation or
Bylaws of Parent, or Sub, as the case may be, or (ii) violate any statute, code,
ordinance, rule, regulations, judgment, order, writ, decree or injunction
applicable to Parent or

 

21

--------------------------------------------------------------------------------


 

Sub or any of their respective properties or assets, or (iii) violate, conflict
with, result in a breach of any provisions of or the loss of any benefit under,
constitute a default (or any event which, with notice or lapse of time, or both,
would constitute a default) under, result in the termination of or a right of
termination or cancellation under, accelerate the performance required by, or
result in the creation of any lien, pledge, security interest, charge or other
encumbrance upon any of the terms, conditions or provisions of any note, bond,
mortgage, indenture, deed of trust, license, lease, material agreement or other
instrument or obligation to which Parent or Sub is a party, or by which they or
any of their respective properties or assets may be bound or affected.

 

4.04        Consents and Approvals.  Except for (a) the filing of the
Certificates of Merger with the Delaware Secretary and the Illinois Secretary,
respectively, pursuant to the DGCL and the IBCA, respectively, to effect the
Merger, (b) such filings as may be necessary as a result of any facts or
circumstances related solely to the Company, and (c) the consents and approvals
listed on Schedule 4.04 hereto, no consents or approvals of or filings or
registrations with any Governmental Entity or with any third party are necessary
in connection with the execution and delivery by Parent and Sub of this
Agreement and the consummation by Parent and Sub of the Merger and the other
transactions contemplated hereby.

 

4.05        Broker’s Fees.  Neither Parent nor Sub, nor any of their respective
officers or directors, has employed any broker or finder or incurred any
liability for any broker’s fee, commission or finder’s fee in connection with
any of the transactions contemplated by this Agreement, except as set forth in
Schedule 4.05 hereto.

 

4.06        No Prior Activities.  Sub has not incurred, directly or indirectly,
any liabilities or obligations, except those incurred in connection with its
incorporation or with the negotiation of this Agreement and consummation of the
transactions contemplated hereby.  Sub has not engaged, directly or indirectly,
in any business or activity of any type or kind, or entered into any agreement
or arrangement with any person or entity, or become subject to or bound by any
obligation or undertaking, that is not contemplated by or in connection with
this Agreement and the transactions contemplated hereby.

 

4.07        Labor Matters.  Neither Parent nor any of its Subsidiaries is a
party to any collective bargaining or other labor union or guild contract nor,
to Parent’s knowledge, has Parent or any of its Subsidiaries been approached by
any collective bargaining or other labor union or guild seeking to enter into a
contract with Parent or any of its Subsidiaries.  There is no pending, or to
Parent’s knowledge, threatened labor dispute, strike or work stoppage against
Parent or any of its Subsidiaries which may interfere with the business
activities of Parent or any of its Subsidiaries.  None of Parent or any of its
Subsidiaries or their respective representatives or employees has committed any
unfair labor practices in connection with the operation of the business of
Parent or any of its Subsidiaries, and there is no pending or, to Parent’s
knowledge, threatened charge or complaint against Parent or any of its
Subsidiaries by the National Labor Relations Board or any comparable state
agency.

 

4.08        Reports; Financial Statements.

 

(a)           Parent has filed all forms, reports, registration statements and
documents required to be filed by it with the SEC since January 1, 1999 (such
forms, reports, registration

 

22

--------------------------------------------------------------------------------


 

statements and documents, together with any amendments thereto, the “Parent SEC
Filings”).  As of their respective dates, the Parent SEC Filings (i) comply as
to form in all material respects with the requirements of the Securities Act of
1933, as amended (the “Securities Act”) and the Securities and Exchange Act of
1934, as amended (the “Exchange Act”), as the case may be, and (ii) do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

(b)           The audited financial statements and unaudited interim financial
statements included or incorporated by reference in the Parent SEC Filings (i)
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (except as may be
indicated therein or in the notes thereto), (ii) complied as of their respective
dates in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, and (iii)
fairly present the consolidated financial position of Parent as of the dates
thereof and the income, cash flows, and changes in shareholder’s equity for the
periods involved.

 

4.09        No Undisclosed Material Liabilities.  There are no liabilities,
commitments or obligations of the Parent or any of its Subsidiaries of any kind
whatsoever whether accrued, contingent, absolute, determined, determinable or
otherwise, and there is no existing condition, situation or set of circumstances
that would reasonably be likely to result in such a liability commitment or
obligation, other than:

 

(a)           liabilities, commitments or obligations disclosed or provided for
in the Parent SEC Filings;

 

(b)           liabilities, commitments or obligations incurred in the ordinary
course of business consistent with past practice;

 

(c)           liabilities, commitments or obligations under this Agreement; and

 

(d)           liabilities, commitments or obligations that individually or in
the aggregate have not had and are not reasonably likely to have a Parent
Material Adverse Effect.

 

4.10        Legal Proceedings.  The Parent is not a party to any, and there are
no pending or to the knowledge of Parent threatened, legal, administrative,
arbitrable or other proceedings, claims, actions or governmental or regulatory
investigations of any nature against or affecting the Parent or any of its
Subsidiaries or any property or asset of the Parent or any of its Subsidiaries,
before any court, arbitrator, administrative agency or Governmental Entity,
domestic or foreign which would have a material adverse effect on the Parent.

 

4.11        Continued Listing of Stock.  Parent’s Common Stock is listed for
trading on the Nasdaq and the Boston Stock Exchange and meets all maintenance
criteria for continued listing thereon, respectively.  The Parent has not
received any notices or correspondences in writing from either the Nasdaq or the
Boston Stock Exchange regarding any current investigation or inquiry or
providing any notice of a current proceeding with respect to the delisting of
the Parent’s securities.

 

23

--------------------------------------------------------------------------------


 

4.12        Securities Laws.  Based in part on the representations made by the
Shareholders in the Shareholder Representation Letters, the issuance of the
Parent Common Stock pursuant to the Merger is exempt from the registration and
prospectus delivery requirements of the Securities Act.

 

ARTICLE V
COVENANTS RELATING TO CONDUCT OF BUSINESS

 

5.01        Covenants of the Company.  During the period from the date of this
Agreement and continuing until the Effective Time, except as expressly
contemplated or permitted by this Agreement or with the prior written consent of
Parent, the Company shall carry on its business in the ordinary course
consistent with past practice.  Prior to the Closing the Company shall (x) pay
all amounts owing with respect to the Excluded Liabilities or cause such
Excluded Liabilities to be assigned to and assumed by the Founder Shareholders,
and (y) terminate the Genisys Consulting, Inc., Equity Incentive Plan and
transfer all indebtedness payable to the Company from any Shareholders pursuant
to such Plan to the Founder Shareholders.  The Company shall use all reasonable
efforts to preserve its business organization, keep available the present
services of its employees, continue to make regularly scheduled payments on all
of its existing debt and preserve for itself and Parent the goodwill of the
customers of the Company and others with whom business relationships exist,
including, but not limited to all Company Contracts.  Without limiting the
generality of the foregoing, and except as otherwise contemplated by this
Agreement or consented to in writing by Parent, the Company shall not:

 

(a)           except as specifically provided in the Disclosure Schedule with
regard to Section 3.05(d) hereof, declare or pay any dividends on, or make other
distributions in respect of, any of its capital stock;

 

(b)           (i) split, combine or reclassify any shares of its capital stock;
or issue or authorize or propose the issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock except upon
the exercise or fulfillment of rights or options issued or existing pursuant to
employee benefit plans, programs or arrangements, all to the extent outstanding
and in existence on the date of this Agreement, or (ii) repurchase, redeem or
otherwise acquire, any shares of the capital stock of the Company, or any
securities convertible into or exercisable for any shares of the capital stock
of the Company;

 

(c)           issue, deliver or sell, or authorize or propose the issuance,
delivery or sale of, any shares of its capital stock or any securities
convertible into or exercisable for, or any rights, warrants or options to
acquire, any such shares, or enter into any agreement with respect to any of the
foregoing;

 

(d)           amend its Articles of Incorporation or Bylaws;

 

(e)           make any capital expenditures in excess of $10,000;

 

(f)            enter into any new line of business;

 

(g)           acquire or agree to acquire, by merging or consolidating with, or
by purchasing a equity interest in or a portion of the assets of or by any other
manner, any business

 

24

--------------------------------------------------------------------------------


 

or any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire any assets other than in the ordinary
course of business;

 

(h)           except as contemplated by this Agreement, change its methods of
accounting in effect at December 31, 2003, except as required by changes in GAAP
or regulatory accounting principles as concurred to by the Company’s independent
auditors;

 

(i)            except as set forth on Schedule 5.01(i) hereto, enter into,
adopt, amend, renew or terminate any Plan or any agreement, arrangement, plan or
policy between the Company and one or more of its current or former directors,
officers or employees, or increase in any manner compensation or fringe benefits
of any director, officer or employee or pay any benefit not required by any plan
or agreement as in effect as of the date hereof (including, without limitation,
the granting of stock options, stock appreciation rights, restricted stock,
restricted stock units or performance units or shares), excluding, however, any
increase in compensation or benefits for any employees in the ordinary course of
business and specifically approved in writing by Parent; or enter into, modify
or renew any employment, severance or other agreement with any director, officer
or employee of the Company or establish, adopt, enter into, or amend any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement providing for any benefit to any director, officer or employee
(whether or not legally binding);

 

(j)            incur any indebtedness for borrowed money, assume, guarantee,
endorse or otherwise as an accommodation become responsible for the obligations
of any other individual, corporation or other entity except in the ordinary
course of business consistent with past practices of the Company;

 

(k)           sell, lease, encumber, assign or otherwise dispose of, or agree to
sell, lease, encumber, assign or otherwise dispose of, any of its assets,
properties or other rights or agreements other than the ordinary course of
business;

 

(l)            make any Tax election or settle or compromise any federal, state,
local or foreign Tax liability;

 

(m)          pay, discharge or satisfy any claim, liability or obligation other
than the payment or satisfaction in the ordinary course of business and
consistent with past practices or as incurred in connection with the Merger and
the transactions expressly contemplated hereby, or liabilities reflected or
reserved against in the balance sheet date December 31, 2003, or subsequently
incurred in the ordinary course of business and consistent with past practices
of the Company;

 

(n)           except as set forth on Schedule 5.01(n) hereto, enter into or
renew, amend or terminate, or give notice of a proposed renewal, amendment or
termination, or make any commitment with respect to, regardless of whether
consistent with past practices, any lease, contract, agreement or commitment
having a term of one (1) year or more from the time of execution or outside the
ordinary course of business consistent with past practices;

 

(o)           waive any right, whether in equity or at law; or

 

25

--------------------------------------------------------------------------------

(p)                                 agree to do any of the foregoing.

 

5.02                        No Solicitation; Non-Disclosure.

 

(a)                                  None of the Company, the Founder
Shareholders or any of their respective directors, officers, employees,
representatives, agents and advisors or other persons controlled by the Company
shall solicit or hold discussions or negotiations with, or assist or provide any
information to, any person, entity or group (other than Parent, Sub and their
affiliates and representatives) concerning (i) any merger, consolidation,
business combination, share exchange, or other similar transaction involving the
Company; (ii) any sale, lease, exchange, mortgage, pledge, license transfer or
other disposition of any shares of Company Common Stock or significant assets of
the Company; or (iii) the issuance of any new shares of capital stock of the
Company or any options, warrants or other rights to acquire shares of capital
stock of the Company.  The Company will promptly communicate to Parent, Sub and
their affiliates and representatives the terms of any proposal, discussion,
negotiation or inquiry relating to a merger or disposition of a significant
portion of its capital stock or assets or similar transaction involving the
Company and the identity of the party making such proposal or inquiry, which it
may receive with respect to any such transaction.

 

(b)                                 No party (or its representatives, agents,
counsel, accountants or investment bankers) hereto shall disclose to any third
party, other than either party’s representatives, agents, counsel, accountants
or investment bankers any confidential or proprietary information about the
business, assets or operations of the other parties to this Agreement or the
transactions contemplated hereby, except as may be required by applicable law. 
The parties hereto agree that the remedy at law for any breach of the
requirements of this subsection will be inadequate and that any breach would
cause such immediate and permanent damage as would be impossible to ascertain,
and, therefore, the parties hereto agree and consent that in the event of any
breach of this subsection, in addition to any and all other legal and equitable
remedies available for such breach, including a recovery of damages, the
non-breaching parties shall be entitled to obtain preliminary or permanent
injunctive relief without the necessity of proving actual damage by reason of
such breach and, to the extent permissible under applicable law, a temporary
restraining order may be granted immediately on commencement of such action.

 

5.03                        Covenants of Parent and Sub.  During the period from
the date of this Agreement and continuing until the Effective Time, Parent and
its Subsidiaries shall not:

 

(a)                                  declare or pay any dividends on, or make
other distributions in respect of, any of its capital stock;

 

(b)                                 (i) split, combine or reclassify any shares
of its capital stock; or issue or authorize or propose the issuance of any other
securities in respect of, in lieu of, or in substitution for shares of its
capital stock except upon the exercise or fulfillment of rights or options
issued or existing pursuant to employee benefit plans, programs or arrangements,
all to the extent outstanding and in existence on the date of this Agreement, or
(ii) repurchase, redeem or otherwise acquire, any shares of the capital stock of
Parent or its Subsidiaries, or any securities convertible into or exercisable
for any shares of the capital stock of Parent or its

 

26

--------------------------------------------------------------------------------


 

Subsidiaries, except, in all circumstances, if an appropriate adjustment is made
to the Parent Stock Per Share Price to reflect the effect on the Parent Stock
Per Share Price of any such event;

 

(c)                                  other than as set forth on Schedule 4.02
hereof, issue, deliver or sell, or authorize or propose the issuance, delivery
or sale of, any shares of its capital stock or any securities convertible into
or exercisable for, or any rights, warrants or options to acquire, any such
shares, or enter into any agreement with respect to any of the foregoing except
as permitted pursuant to Parent’s employee benefit plans;

 

(d)                                 amend its Certificate of Incorporation or
Bylaws;

 

(e)                                  change its methods of accounting in effect
at December 31, 2003, except as required by changes in GAAP or regulatory
accounting principles as concurred to by Parent and its Subsidiaries’
independent auditors;

 

(f)                                    except under the Parent’s credit facility
or any equipment or capital lease facilities, incur any indebtedness for
borrowed money, assume, guarantee, endorse or otherwise as an accommodation
become responsible for the obligations of any other individual, corporation or
other entity except in the ordinary course of business consistent with past
practice of Parent and its Subsidiaries and except for indebtedness in an amount
less than $100,000; or

 

(g)                                 agree to do any of the foregoing.

 

5.04                        All Necessary Action.  Each of the parties hereto
shall use its commercially reasonable efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
to consummate the transaction contemplated hereby as soon as practicable.  No
party shall intentionally perform any act which, if performed, or omit to
perform any act which, if omitted to be performed, would prevent or excuse the
performance of this Agreement by any party hereto or which would result in any
representation or warranty herein contained of such party being untrue in any
material respect as if originally made on and as of the Closing Date.

 

5.05                        Notification.  Each party shall promptly give the
other party written notice of the existence or occurrence of any condition which
would make any representation or warranty herein contained of either party
untrue or which might reasonably be expected to prevent the consummation of the
transactions contemplated hereby.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

6.01                        Regulatory Matters.  The parties hereto shall
cooperate with each other and use all reasonable efforts promptly to prepare and
file all necessary documentation, to effect all applications, notices, petitions
and filings, and to obtain as promptly as practicable all permits, consents,
approvals and authorizations of all third parties and Governmental Entities
which are necessary or advisable to consummate the transactions contemplated by
this Agreement (including without limitation the Merger).  The Company and
Parent shall have the right to review in advance, and to the extent practicable
each will consult with the other on, in each case

 

27

--------------------------------------------------------------------------------


 

subject to applicable laws relating to the exchange of information, all the
information relating to the Company, Parent or Sub, as the case may be, which
appear in any filing made with or written materials submitted to, any third
party or any Governmental Entity in connection with the transactions
contemplated by this Agreement.  In exercising the foregoing right, each of the
parties hereto shall act reasonably and as promptly as practicable.  The parties
hereto agree that they will consult with each other with respect to the
obtaining of all permits, consents, approvals and authorizations of all third
parties and Governmental Entities necessary or advisable to consummate the
transactions contemplated by this Agreement and each party will keep the other
apprised of the status of matters relating to completion of the transactions
contemplated herein.  Parent (or Sub as the case may be) and the Company shall
promptly furnish each other with copies of written communications received by
Parent, Sub or the Company, as the case may be, from or delivered by any of the
foregoing to, any Governmental Entity in respect of the transactions
contemplated hereby.

 

6.02                        Securities Matters.

 

(a)                                  During the two (2) year period following
the Closing Date, Parent shall (i) use its best efforts to make current public
information available in accordance with Rule 144(c) under the Securities Act
and to maintain the continued listing of its shares of Common Stock for trading
on the Nasdaq and the Boston Stock Exchange and (ii) furnish to any Shareholder
upon written request, (x) a written statement as to its compliance with the
requirements of Rule 144(c) and the reporting requirements of the Securities Act
and the Exchange Act and (y) a copy of the most recent annual or quarterly
report of Parent.

 

(b)                                 Parent shall file, within seventy five (75)
days after the Closing Date, a registration statement (“Registration Statement”)
on Form S-3, or other appropriate registration form, with the SEC under the
Securities Act with respect to the offer and sale by the Shareholders pursuant
to Rule 415 promulgated under the Securities Act of fifteen percent (15%) of the
Stock Consideration received by Shareholders pursuant to Section 1.05 and will
use reasonable, diligent efforts to cause such Registration Statement to become
effective as soon as practicable thereafter.  Parent shall use its reasonable
diligent efforts to cause the shares of Parent Common Stock included in the
Registration Statement to be listed on Nasdaq and the Boston Stock Exchange.

 

(c)                                  Parent shall prepare and file with the SEC
such amendments and supplements to such registration statement and the
prospectus used in connection with the Registration Statement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement and to
keep such registration statement effective until the earlier of such time as all
Shareholders have completed the distribution described in the Registration
Statement or two years from the Closing Date.

 

(d)                                 Parent shall, if required under applicable
law at the time, use its best efforts to register and qualify the shares of
Parent Common Stock covered by the Registration Statement under such other
securities or blue sky laws of such jurisdictions as shall be reasonably
requested by the Holders; provided that Parent shall not be required in
connection with such registration and qualification or as a condition to such
registration and qualification (i)

 

28

--------------------------------------------------------------------------------


 

to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions or (ii) to subject itself to taxation in any
jurisdiction.

 

(e)                                  Parent shall notify each Shareholder
covered by the Registration Statement at any time when a prospectus relating to
the Registration Statement is required to be delivered under the Securities Act,
of the happening of any event as a result of which the prospectus included in
the Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated in such
prospectus or necessary to make the statements in such prospectus not misleading
in the light of the circumstances then existing.

 

(f)                                    Parent shall furnish to each Shareholder
covered by the Registration Statement such number of conformed copies of the
Registration Statement and of each amendment and supplement thereto (in each
case including all exhibits and documents incorporated by reference), such
number of copies of the prospectus contained in such registration statement
(including each preliminary prospectus and any prospectus supplement) and any
other prospectus filed under Rule 424 promulgated under the Securities Act
relating to such Shareholder’s shares included in the Registration Statement.

 

(g)                                 Parent shall notify each Shareholder covered
by the Registration Statement (i) when such Registration Statement or any
prospectus used in connection therewith, or any amendment or supplement thereto,
has been filed and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective, (ii) of
any written request by the SEC for amendments or supplements to such
Registration Statement or prospectus or for supplemental information, (iii) of
the notification to Parent by the SEC of its initiation of any proceeding with
respect to the issuance by the SEC of, or of the issuance by the SEC of, any
stop order suspending the effectiveness of such Registration Statement; and (iv)
of the receipt by Parent of any notification with respect to the suspension of
the qualification of the shares of Parent Common Stock included in the
Registration Statement for sale under the applicable securities or “blue-sky”
laws of any jurisdiction.

 

(h)                                 In the event of the issuance of any stop
order suspending the effectiveness of the Registration Statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of the shares of Parent Common Stock included in the
Registration Statement for sale in any jurisdiction, Parent shall use its
reasonable efforts promptly to obtain the withdrawal of such order.

 

(i)                                     All expenses incurred in effecting the
registration under Registration Statement shall be borne by Parent.  All
underwriting discounts, selling commissions, and stock transfer taxes relating
to the Parent Common Stock registered under the Registration Statement shall be
borne by the Shareholders pro rata on the basis of the number of shares of
Parent Common Stock registered on their behalf.

 

(j)                                     Parent may require any Shareholder to,
and each such Shareholder, shall, furnish Parent with such information regarding
such Shareholder and the distribution of the shares of Parent Common Stock
included in the Registration Statement as Parent may from time to time
reasonably request in writing and to otherwise cooperate in connection with such

 

29

--------------------------------------------------------------------------------


 

registration.  At any time during the effectiveness of the Registration
Statement, if such Shareholder becomes aware of any change materially affecting
the accuracy of the information contained in such Registration Statement or the
prospectus (as then amended or supplemented) relating to such Shareholder,
including but not limited to the sale or disposition of all shares of Parent
Common Stock owned by each such Shareholder and included in the Registration
Statement, he or it will promptly notify Parent of such change.

 

(k)                                  Upon receipt of any notice from Parent of
the happening of any event as a result of which any prospectus included in the
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, each Shareholder will forthwith
discontinue such Shareholder’s disposition of Parent Common Stock pursuant to
the Registration Statement until such Shareholder receives copies of a
supplemented or amended prospectus from Parent and, if so directed by Parent,
shall deliver to Parent (at Parent’s expense) all copies, other than permanent
file copies, then in such Shareholder’s possession of the prospectus relating to
such Registration Statement current at the time of receipt of such notice.

 

(l)                                     Parent shall, to the full extent
permitted by law, indemnify and hold harmless each Shareholder included in the
Registration Statement against any expenses, claims, losses, damages or
liabilities to which such Shareholder may become subject under the Securities
Act or otherwise, insofar as such expenses, claims, losses, damages or
liabilities or actions in respect thereof arise out of or are based upon any
untrue statement of any material fact contained in the Registration Statement,
final prospectus, preliminary prospectus, or prospectus supplement contained
therein or filed with the SEC, or any amendment or supplement thereto, or any
omission to state therein a material fact required to be stated therein or.
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading; provided,
that Parent shall not be liable in any such case to the extent that any such
loss (or actions in respect thereof) arises out of or is based upon an untrue
statement or omission made in any such Registration Statement, final prospectus,
amendment or supplement in reliance upon and in conformity with information
furnished in writing to Parent by such Shareholder and stated to be specifically
for use therein.

 

(m)                               Each Shareholder shall, to the full extent
permitted by law, indemnify and hold harmless Parent, its directors, officers,
employees, agents and each other person, if any, who controls Parent within the
meaning of the Securities Act, against any expenses, claims, losses, damages or
liabilities to which Parent or any such director, officer, employee, agent or
controlling person may become subject under the Securities Act or otherwise,
insofar as such expenses, claims, losses, damages or liabilities arise out of or
are based upon any untrue statement of any material fact contained in the
Registration Statement, final prospectus or prospectus supplement contained
therein or filed with the SEC, or any amendment or supplement thereto, or any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in the
light of the circumstances under which they were made) not misleading, if such
untrue statement or omission was made in reliance upon and in conformity with
written information furnished to Parent by such Shareholder specifically stating
that it is for use in the preparation of such Registration Statement, final
prospectus, amendment or supplement; provided, however, that the obligation to

 

30

--------------------------------------------------------------------------------


 

provide indemnification pursuant to this Section 6.02(m), shall be several among
such indemnifying parties on the basis of the number of shares of Parent Common
Stock of each such indemnifying party included in the Registration Statement,
and shall not exceed the value as of the date hereof of the Stock Consideration
received by such Shareholder. The foregoing indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of Parent or any
such director, officer, employee, agent or controlling person and shall survive
the transfer of such securities by such Shareholder.  Such Shareholders shall
also indemnify each Shareholder who participates in the offering or sale under
the Registration Statement, their officers, directors, employees, agents and
each other person, if any, who controls any such participating person within the
meaning of the Securities Act to the same extent as provided above with respect
to Parent.

 

(n)                                 Promptly after receipt by any party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 6.02(l) or 6.02(m), such party shall, if a claim in
respect thereof is to be made against another party pursuant to such paragraphs,
give written notice to the latter of the commencement of such action, provided
that any failure of any person to give notice as provided therein shall not
relieve any other person of its obligations under Section 6.02(l) or 6.02(m), as
the case may be, except to the extent that such other person is actually
prejudiced by such failure.  In case any such action is brought, the party
obligated to indemnify pursuant to Section 6.02(l) or 6.02(m), as the case may
be, shall be entitled to participate in and, unless, in the reasonable judgment
of any indemnified party, a conflict of interest between such indemnified party
and any indemnifying party exists with respect to such claim, to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation; provided that the
indemnified party may participate in such defense at the indemnified party’s
expense. Without the consent of the indemnified party, no indemnifying party
shall consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to each indemnified party of a release from all liability in respect
to such claim or litigation.  No indemnifying party shall be subject to any
liability for any settlement made without its consent, which consent shall not
be unreasonably withheld.

 

(o)                                 If the indemnity and reimbursement
obligation provided for in Section 6.02(l) or 6.02(m) is unavailable or
insufficient to hold harmless a party entitled to indemnification hereunder in
respect of any expenses, claims, losses, damages or liabilities (or actions with
respect thereto) referred to therein, the party obligated to indemnify hereunder
shall contribute to the amount paid or payable by the indemnified party as a
result of such expenses, claims, losses, damages or liabilities (or actions) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and the indemnified party on the other hand
in connection with statements or omissions which resulted in such expenses,
claims, losses, damages or liabilities as well as any other relevant equitable
considerations.  Relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or the indemnified party and the

 

31

--------------------------------------------------------------------------------


 

parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
paragraph were-to be determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to in the first sentence of this paragraph.  No person guilty of fraudulent
misrepresentation within the meaning of the Securities Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.

 

(p)                                 Notwithstanding the foregoing, each
Shareholder in the Shareholder Representation Letters, shall covenant and agree
that during the thirty-six (36)-month period commencing with the Closing, such
Shareholder will not (i) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend or otherwise transfer or dispose of,
directly or indirectly, any shares of Parent Common Stock or any securities
convertible into or exercisable or exchangeable for Parent Common Stock, or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Parent Common Stock;
provided, however, that each Shareholder may engage in any action described in
(a) or (b) above only to the extent that no more than an aggregate of fifteen
percent (15%) of the Stock Consideration received by such Shareholder has been
the subject of actions described in (a) or (b) above by the first anniversary of
the Closing, no more than an aggregate of thirty percent (30%) of the Stock
Consideration received by such Shareholder has been the subject of actions
described in (a) or (b) above by the second anniversary of the Closing; and no
more than an aggregate of forty-five percent (45%) of the Stock Consideration
received by such Shareholder has been the subject of actions described in (a) or
(b) above by the third anniversary of the Closing.  The restrictions on
transferability of Parent Common Stock set forth in this Section 6.02 shall
survive any change of control of the Parent.  Each share of Parent Common Stock
issued pursuant to this Agreement shall bear a restrictive legend stating the
above restrictions.

 

(q)                                 Each Founder Shareholder covenants and
agrees that, for a period of up to 180 days after a registration statement of
the Company is filed under the Securities Act for a public offering of Parent
Common Stock (other than the Registration Statement), such Founder Shareholder
shall be subject to the same restrictions on transferability or lock-up of
shares of Parent Common Stock as the underwriter or placement agent of any such
offering or placement shall require of all of the executive officers and
directors of Parent; provided however, that this covenant shall expire upon the
first to occur of (a) the third (3rd) anniversary of the Closing Date or (b) any
Change in Control of Parent.  For purposes of this Section 6.02(q), a “Change in
Control” shall mean (i) the sale, lease, exchange or other transfer, directly or
indirectly, of substantially all of the assets of the Parent (in one transaction
or in a series of related transactions) to a person or entity that is not
controlled by the Parent; (ii) the approval by the shareholders of the Parent of
any plan or proposal for the liquidation or dissolution of the Parent; (iii) a
merger or consolidation to which the Parent is a party if the shareholders of
the Parent immediately prior to the effective date of such merger or
consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”), immediately following the
effective date of such merger or consolidation, of securities of the surviving
corporation representing fifty percent (50%) or less of the combined voting
power of the surviving corporation’s then outstanding securities ordinarily
having the right to vote at elections of directors; (iv) any person becomes
after the Effective Date the “beneficial owner”

 

32

--------------------------------------------------------------------------------


 

(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the combined voting power of the Parent’s
outstanding securities ordinarily having the right to vote at elections of
directors other than in connection with a public offering of the Parent’s
securities; or (v) any other change in control of the Parent of a nature that
would be required to be reported pursuant to Section 13 or 15(d) of the Exchange
Act, whether or not the Parent is then subject to such reporting requirements.

 

6.03                        Shareholder Approval.  Each Founder Shareholder
acknowledges and agrees that by signing this Agreement, he has voted all of his
shares of Company Common Stock in favor of the approval of this Agreement, the
Merger and all aspects of the transactions contemplated hereby, that such
approval is irrevocable and cannot be rescinded and that each such Founder
Shareholder irrevocably agrees that he shall vote or cause to be voted (in
person or by proxy) all of his shares of Company Common Stock at each meeting in
which such matters are considered and subject to a vote in favor of any such
other matters that come before such meeting concerning the Agreement, the Merger
and the transactions contemplated thereby.

 

6.04                        Access to Information.  Subject to Section 5.02, the
Company shall afford to Parent, and shall cause its independent accountants to
afford to Parent and Parent’s accountants, counsel and other representatives,
reasonable access during normal business hours during the period prior to the
Closing to all of the Company’s assets, properties, books, Company Contracts and
records.  Subject to Section 5.02, the Company shall permit Parent and its
representatives to make abstracts from and copies of such books and records. 
During such period, the Company shall use its reasonable best efforts to furnish
promptly to Parent all other information concerning the business, properties and
personnel of the Company as Parent may reasonably request.  Subject to
Section 5.02, following the Closing, Parent and the Surviving Corporation shall
provide access to the Surviving Corporation books and records for reasonable
business purposes including, without limitation, the preparation of the
Company’s final Tax returns and the Shareholders’ Tax returns.

 

6.05                        Legal Conditions to Merger.  Each of Parent, Sub and
the Company shall use all reasonable efforts (a) to take, or cause to be taken,
all actions necessary, proper or advisable to comply promptly with all legal
requirements which may be imposed on such party with respect to the Merger and,
subject to the conditions set forth in ARTICLE VII hereof, to consummate the
transactions contemplated by this Agreement and (b) to obtain (and to cooperate
with the other party to obtain) any consent, authorization, order or approval of
or any exemption by, any Governmental Entity and any other third party which is
required to be obtained by Parent, Sub or the Company in connection with the
Merger and the other transactions contemplated by this Agreement.

 

6.06                        Additional Agreements.  If at any time after the
Effective Time any further action is necessary or desirable to carry out the
purpose of this Agreement or to vest the Surviving Corporation with full title
to all properties, assets, rights, approvals, immunities and franchises of any
of the parties to the Merger, the proper officers and directors of each party to
this Agreement shall take all such necessary action as may be reasonably
requested by the Company or Parent.

 

33

--------------------------------------------------------------------------------


 

6.07                        Disclosure Supplements.  Prior to the Effective
Time, each party will supplement or amend the Disclosure Schedule delivered in
connection with the execution of this Agreement to reflect any matter which, if
existing, occurring or known at the date of this Agreement, would have been
required to be set forth or described in such Disclosure Schedule or which is
necessary to correct any information in such Disclosure Schedule which has been
rendered inaccurate thereby.  No supplement or amendment to such Disclosure
Schedule shall have any effect for the purposes of determining satisfaction of
the conditions set forth in Section 7.02(a) hereof or the compliance by the
Company with the covenants set forth in Section 5.01 hereof (unless Parent
consents in writing to such satisfaction of conditions or compliance or elects
to waive such matter by closing the transactions contemplated hereby) or for the
purposes of determining satisfaction of the conditions set forth in
Section 7.03(a) hereof or the compliance by Parent with the covenants set forth
in Section 5.03 hereof (unless the Company consents to such satisfaction of
conditions or elects to waive such matter by closing the transactions
contemplated hereby).

 

6.08                        No Inconsistent Actions.  Prior to the Effective
Time, except as otherwise permitted by this Agreement, no party will enter into
any transaction or make any agreement or commitment and will use reasonable
efforts not to permit any event to occur, which could reasonably be anticipated
to result in (a) a denial of the regulatory approvals referred to in
Section 7.01(a), or (b) the imposition of any condition or requirement that
would materially adversely affect the economic or business benefits to the
Surviving Corporation of the transactions contemplated by this Agreement.

 

6.09                        Tax Matters.

 

(a)                                  Reorganization Issues.  The parties shall
not, before or after the Effective Time, purposefully take any action or fail to
take any action that would prevent, or would be reasonably likely to prevent,
the Merger from qualifying as a reorganization and having each of the parties
hereto from being parties to such reorganization within the meaning of
Section 368 of the Code.  Neither Parent, Sub, nor their affiliates shall file
any refund or similar claims for Taxes or amended Tax Returns related to the
Company for any taxable period of portion thereof ending on or prior to the
Closing Date without the express written consent of the Shareholders or the
Shareholders’ Representative.

 

(b)                                 Tax Refunds.  In the event that, after the
Closing Date, Parent, any affiliate of Parent, the Company or Sub receives (or,
on a separate return basis, would receive) a refund or a credit in respect of
any Taxes attributable to the business, property or operations of the Company
with respect to any taxable period or portion thereof ending on or prior to the
Closing Date, such refund or credit shall be the property of Shareholders and
any portion thereof paid to Parent, any affiliate of Parent, the Company or Sub
shall promptly be paid over to the Founder Shareholders.

 

(c)                                  Audits.  Each party hereto agrees to notify
the other party or parties promptly or any audits, investigations, or
examinations of or having a potential impact on the Taxes of the Company or
Shareholders, by any federal, state or local taxing authority with regard to any
taxable periods or portions thereof ending up to and including the Closing Date,
if the audit, investigation, or examination could affect the Taxes of the
Company or any parties’

 

34

--------------------------------------------------------------------------------


 

indemnification obligations hereunder.  In the event of such an audit,
investigation, or examination, Parent or Sub shall control such proceedings and
each such party agrees to (i) allow the other party and its attorneys and
accountants to participate in said audit, investigation or examination in
respect to items which may affect the Company or Shareholders, at such other
party’s expense, and (ii) provide the other party and its agents, accountants,
and attorneys, with reasonable access to such books and records as they
reasonably deem necessary to determine the validity of the items under audit,
investigation, or examination by said federal, state or local taxing authority. 
The parties agree to either (x) obtain the written consent of the other party
prior to agreeing to any audit adjustment which would adversely affect such
other party or its affiliates or (y) waive their right to seek reimbursement
from such other party or its affiliates with respect to such audit adjustment. 
Notwithstanding anything to the contrary herein, a party hereto other than the
Parent or Sub can control such proceedings concerning an audit, investigation,
or examination if and only if such party expressly agrees to fully and totally
indemnify and hold harmless the Parent and the Sub for any tax liability
attributable to periods prior to the Closing Date.

 

(d)                                 Inspection of Tax Records.  Following the
Closing Date, Parent, affiliates of Parent, the Company, and Surviving
Corporation shall, upon reasonable request, afford to the Shareholders and the
Shareholder Representative reasonable access during normal business hours to the
books, records and other data of or relating to the Company and Surviving
Corporation (and permit the Shareholders and their Shareholder Representative to
make copies thereof at their own expense) with respect to taxable periods or
portions thereof ending prior to the Closing Date, to the extent that such
access may be reasonably required by the Shareholders for the Company or
Surviving Corporation to prepare their individual federal, state and local tax
returns with respect to all taxable periods ending on or including the Closing
Date, and to defend an audit or other investigation or examination of any of
their personal federal, state or local Tax Returns for all taxable periods or
portions thereof ending on or including the Closing Date.

 

(e)                                  Retention of Tax Records.  The Company,
Surviving Corporation, Parent and Parent’s affiliates agree to retain all books
and records with respect to Tax matters pertinent to the Company until the
expiration of three (3) months after the relevant statute of limitations of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority.

 

(f)                                    Preparation of Tax Returns.

 

(i)                                     The Company shall file at Company’s
expense, on or prior to the due date thereof, all Tax Returns required to be
filed by the Company on or before the Closing Date, with a copy thereof provided
to Parent promptly after such filing, and shall timely pay any Taxes due with
respect to such Tax Return.

 

(ii)                                  Shareholders shall bear the cost and
expense of preparing federal and state income Tax Returns of the Company for the
taxable period ending on the Closing Date and shall timely pay all Taxes due
with respect to such Tax Return, to the extent such Taxes constitute Parent
Indemnified Taxes.  Taxes due with respect to such Tax Returns that are not
Parent Indemnified Taxes shall be paid by the Surviving Corporation.  Such Tax
Returns shall be prepared at the direction of the Shareholder Representative and
shall be signed by an officer of

 

35

--------------------------------------------------------------------------------


 

the Company who was an officer prior to the Merger, subject to prior review and
approval by the appropriate tax officer(s) of the Parent and/or Surviving
Corporation which approval shall not be unreasonably withheld.

 

(iii)                               Parent, Surviving Corporation or their
affiliates will file (or cause to be filed) all Tax Returns of the Company or
Surviving Corporation due after the Closing Date for taxable periods ending
after the Closing Date.  With respect to any such Tax Return for a taxable
period that begins prior to the Closing Date, Shareholders shall pay to Parent
at least two days prior to the due date therefor, the portion of the Tax due
with respect to such Tax Return that constitutes a Parent Indemnified Tax.

 

(iv)                              From and after the date hereof, the
Shareholders shall not, and shall not permit any of their respective affiliates
to, amend any Tax Return previously filed which includes information relating to
the Company, unless prior written notice thereof has been delivered to Parent
and such amended Tax Return will not result in any tax liability to the Company.

 

(g)                                 Tax Treatment.  The parties agree that any
amounts paid or payable pursuant to Section 6.09(f) shall be treated by the
parties on their Tax Returns as an adjustment to the Merger Consideration.

 

6.10                        Employment Agreements.  On the Closing Date, each of
the Founder Shareholders and Parent shall enter into an Employment Agreement in
substantially the form attached as Exhibit D hereto, with such changes as may be
agreed to by Parent and such Founder Shareholder.

 

6.11                        Committees of the Parent.  Immediately upon the
Closing, and at all times from and after the Closing, the Surviving Corporation
shall be entitled to appoint two persons who are employees of the Surviving
Corporation, to the Technology Leadership Council of Parent and such persons
shall be chosen by Jeffrey A. Martini so long as Mr. Martini remains an employee
of the Surviving Corporation.  In addition, immediately upon the Closing,
Jeffrey A. Martini shall be appointed to Parent’s Executive Committee.

 

6.12                        Noncompetition.

 

(a)                                  Each Founder Shareholder agrees not to,
directly or indirectly:

 

(i)                                     for the sixty (60) month period
immediately following the Closing Date, perform Competitive Duties (as an
employee, consultant, or otherwise) within the Restricted Area for any Competing
Business, provided that each Founder Shareholder may own up to 5% of any class
of securities of any company that is traded on a national securities exchange or
through Nasdaq;

 

(ii)                                  for the sixty (60) month period
immediately following the Closing Date:  (A) solicit (or assist another in
soliciting) any Covered Client or Prospective Client for Competitive Services;
or (B) provide (or assist another in providing) Competitive Services to any
Covered Client or Prospective Client; or

 

36

--------------------------------------------------------------------------------


 

(iii)                               for the sixty (60) month period immediately
following the Closing Date:  (A) encourage (or assist another in encouraging)
any employee, contractor, consultant, supplier, or vendor of the Parent, Sub or
Company to terminate his or her relationship with the Parent, Sub or Company, as
applicable; or (B) solicit (or assist another in soliciting) for employment or
other personal service engagement any employee, contractor, or consultant of the
Parent, Sub or Company.

 

(b)                                 Each Founder Shareholder promises to
disclose to the Parent any employment, consulting, or other service relationship
such Founder Shareholder enters into during the sixty (60) month period
immediately following the Closing Date.  Such disclosure shall be made within
seven (7) days of entering into such employment, consulting, or other service
relationship.  Each Founder Shareholder expressly consents to and authorizes the
Parent and Sub to disclose both the existence and terms of this Section 6.12 to
any future employer or user of such Founder Shareholder’s services and to take
any steps the Parent or Sub deems necessary to enforce this Agreement.

 

(c)                                  For purposes of this Section 6.12, the
following terms have the following definitions:

 

(i)                                     “Competing Business” means any person,
entity, or other business concern that offers or is planning to offer
Competitive Services.  A person, entity, or other business concern that offers
or plans to offer Competitive Services and also offers or plans to offer other
services is considered a Competing Business.

 

(ii)                                  “Competitive Duties” means duties that
relate to Competitive Products or Services in any way and:  (A) are
substantially similar to the duties such Founder Shareholder performed for the
Parent, Sub or Company; (B) involve the management, operation, or control of a
person, entity, or business concern; or (C) are performed in the capacity of a
director, officer, partner, or executive.

 

(iii)                               “Competitive Services” means:  (A)
providing, as a primary business, technology consulting services, technology
design services, systems integration services, technology outsourcing services,
hosting services or technology staffing services; and (B) products and services
that are otherwise competitive with any of the products and services being
offered, marketed, or actively developed by the Parent or Sub during the period
beginning twelve (12) months prior to the Closing Date and continuing until the
last day of the sixtieth (60th) month after the Closing Date.

 

(iv)                              “Covered Client” means:  (A) any of the
Parent’s, Sub’s or Company’s clients or Prospective Clients with whom the
Founder Shareholder had contact as an employee of the Parent, Sub or Company, as
applicable, during the period beginning twelve (12) months prior to the Closing
Date and continuing until the last day of the sixtieth (60th) month after the
Closing Date; (B) any of the Parent’s, Sub’s or Company’s clients or Prospective
Clients who otherwise associate the Founder Shareholder with the goodwill of the
Parent, Sub or Company; and (C) any of the Parent’s, Sub’s or Company’s clients
or prospective clients about whom Founder Shareholder had any Proprietary
Information during the period beginning twelve

 

37

--------------------------------------------------------------------------------


 

(12) months prior to the Closing Date and continuing until the last day of the
sixtieth (60th) month after the Closing Date.

 

(v)                                 “Prospective Client” means any person,
entity, or business concern that, as of the date of the termination of the
Founder Shareholder’s employment for any reason:  (i) the Company has spent time
and resources courting or developing as a potential user of the Company’s
services or products as evidenced by internal company documents and records
(including e-mail); (ii) has entered into specific discussions with the Company
regarding the Company potentially providing its services or products to the
person, entity, or business concern; or (iii) is otherwise considered to be in
the Company’s “pipeline” as a potential client or customer.

 

(vi)                              “Restricted Area” means any geographic
market:  (i) in which the Company conducts any material portion of the Company’s
business; and/or (ii) in which the Parent or Sub is actively pursuing a material
amount of business during the sixty (60)-month period following the Closing Date
as evidenced by definite and demonstrable actions by the Parent or Sub with
respect to the area (e.g., contacting clients or prospective clients to solicit
material selling business opportunities, contacting suppliers or vendors
regarding material business opportunities, actively conducting feasibility
research of the area, etc.).  Each Founder Shareholder acknowledges and agrees
that, as of the date of executing this Agreement, the Parent, Sub and Company
conducts a material amount of business in each of the geographic markets listed
on Exhibit H.

 

(d)                                 Each Founder Shareholder acknowledges that
the Company has invested and will continue to invest significant time, cost, and
effort in developing and maintaining its customer base and in developing and
maintaining its prospective customer base.  Employee further acknowledges that
the Company’s relationships with its customers and prospective customers is
intended to be continuous and long-term.

 

6.13                        Shareholder Representation Letters.  On or before
the Closing Date, each Shareholder shall execute and deliver to Parent a
Shareholder Representation Letter in the form attached hereto as Exhibit E (the
“Representation Letters”) pursuant to which each such Shareholder shall
(a) represent that he has voted all of his shares of Company Common Stock in
favor of the approval of this Agreement, the Merger and all aspects of the
transactions contemplated hereby, (b) acknowledge the existence of dissenters’,
appraisal or similar rights under the IBCA by virtue of the Merger and represent
that he has waived his rights to exercise all such rights, (c) acknowledge his
obligations and liabilities under Sections 2.03(b) and 6.09, and (d) represent
to certain other matters with respect to the issuance of Parent Common Stock
pursuant to the Merger.

 

6.14                        Benefit Plans and Employee Matters.  From and after
the Effective Time, Parent shall provide employee benefits and programs to the
Company’s employees who continue employment with the Surviving Corporation or
Parent as of and following the Closing (the “Continuing Employees”) that, in the
aggregate, are substantially comparable or more favorable than the Parent’s
current employee benefits and programs, all of which are set forth on
Schedule 6.14 hereto; provided, however, that except as otherwise provided in
this Agreement or in the Employment Agreements with the Founder Shareholders,
nothing in this Section 6.14 shall

 

38

--------------------------------------------------------------------------------


 

confer upon Parent any obligation to continue the employment of any of the
Company’s employees.  After the Effective Time, Parent shall reserve an
aggregate of 200,000 shares of Parent Common Stock under Parent’s Stock Option
Plan (the “Genisys Option Pool”) for the grant to Continuing Employees and to
future employees of the Surviving Corporation.  No later than the day before the
Closing, the Founder Shareholders shall provide Parent with a list of each
Continuing Employee, excluding the Founder Shareholders, and the number of
shares from the Genisys Option Pool that the Founder Shareholders recommend that
such Continuing Employee be permitted to purchase pursuant to an option granted
under Parent’s Stock Option Plan.  Parent will then prepare a
schedule containing information with respect to each stock option grant to be
made at the first meeting of the Parent’s Board of Directors following the
Closing with respect to each such Continuing Employee including the name of the
Continuing Employee who will be granted such option, the total number of shares
subject to such option and the vesting schedule and vesting commencement date
for such option (the “Closing Stock Option Grant Schedule”).  After the
Effective Time, Parent shall take all necessary corporate action to grant
options of Parent Common Stock to the Continuing Employees, consistent with the
information set forth on the Closing Stock Option Grant Schedule at the first
meeting of Parent’s Board of Directors following the Closing under the terms and
conditions of Parent’s Stock Option Plan and the form stock option agreement
(the “Parent Stock Option Agreement”) set forth in Exhibit F hereto. 
Thereafter, and for a period of five years, the Founder Shareholders, to the
extent they remain employees of the Surviving Corporation, may recommend grants
of options from the Genisys Option Pool to employees of the Surviving
Corporation and Parent shall take all reasonable corporate action to recommend
such grants to Parent’s Board of Directors for approval under the terms and
conditions of Parent’s Stock Option Plan, which grant shall be at the discretion
of the Board of Directors.  Any shares of Parent Common Stock subject to options
granted from the Genisys Option Pool that are forfeited as a result of
termination of such options shall be returned to the Genisys Option Pool and
available for grant to Continuing Employees and to future employees of the
Surviving Corporation.  Any shares of Parent Common Stock reserved for the
Genisys Option Pool remaining in the Genisys Option Pool after five years shall
be returned to availability for all eligible participants under Parent’s Stock
Option Plan.  The exercise price per share of Parent Common Stock purchasable
under each option granted from the Genisys Option Pool shall be equal to the
fair market value per share of Parent Common Stock on the option grant date.

 

6.15                        Publicity.  The parties acknowledge that Parent, as
a publicly held company, is subject to certain disclosure requirements under
federal securities laws.  Accordingly, the Company and the Founder Shareholders
agree that, except as otherwise required by law, they (a) will make no public
comment concerning or announcement regarding the Merger and (b) institute
procedures to restrict knowledge of the proposed transaction to those who need
to know.  Notwithstanding the foregoing, Parent reserves the right to disclose
the Merger, including financial information regarding the Company and the status
of negotiations, at any time it decides that such disclosure is appropriate
under the securities laws or the rules of any stock exchange, provided, however,
that Parent shall provide the Company and its counsel a reasonable time to
review and comment upon such disclosure.

 

Except as otherwise required by law or the rules of the Nasdaq or the Boston
Stock Exchange and notwithstanding anything in this Agreement to the contrary,
so long as this Agreement is in effect, none of Parent, Sub, the Founder
Shareholders or the Company shall, or

 

39

--------------------------------------------------------------------------------


 

shall permit any of their Subsidiaries, if applicable, to issue or cause the
publication of any press release or other public announcement with respect to,
or otherwise make any public statement concerning, the transactions contemplated
by this Agreement without the consent of the other party.

 

6.16                        Completion of Audit.  The Founder Shareholders shall
use reasonable efforts to assist Parent’s independent auditors to complete their
audit of the business, financial condition and results of operations of the
Company for the fiscal years ending December 31, 2002 and 2003, and for the
period beginning on January 1, 2004 and ending on the Closing Date, as soon as
possible, but in no event later than sixty (60) days after the Closing.

 

6.17                        Indemnification.  Parent agrees that it will, after
the Effective Time, provide to those individuals who have served as directors or
officers of the Company indemnification equivalent to that provided by the
Articles of Incorporation and Bylaws of the Company with respect to matters
occurring prior to the Effective Time, including without limitation the
authorization of this Agreement and the transactions contemplated hereby, for a
period of six (6) years from the Effective Time (or, in the case of mattes
occurring prior to the Effective Time which, have not been resolved prior to the
sixth (6th) anniversary, until such matters are finally resolved), To the extent
permitted by law, Parent will advance expenses in connection with the foregoing
indemnification.  In the event the Surviving Corporation or any of its
successors or assigns (a) consolidates with or merges into any other person and
the Surviving Corporation shall not be the continuing or surviving corporation
or entity of such consolidation or merger or (b) transfers all or substantially
all of its properties and assets or any person, then and in each such case,
proper provision shall be made so that the successors and assigns of the
Surviving Corporation shall assume the obligations set forth in this
Section 6.17.

 

ARTICLE VII

 

CONDITIONS PRECEDENT

 

7.01                        Conditions to Each Party’s Obligation to Effect the
Merger.  The respective obligation of each party to effect the Merger shall be
subject to the satisfaction at or prior to the Closing of the following
conditions:

 

(a)                                  Regulatory Approvals.  All necessary
approvals, authorizations and consents of all Governmental Entities required to
consummate the transactions contemplated hereby shall have been obtained and
shall remain in full force and effect and all statutory waiting periods in
respect thereof shall have expired or been terminated (all such approvals and
the expiration of all such waiting periods being referred to herein as the
“Requisite Regulatory Approvals”).

 

(b)                                 No Injunctions or Restraints; Illegality. 
No order, injunction or decree issued by any court or agency of competent
jurisdiction or other legal restraint or prohibition (an “Injunction”)
preventing the consummation of the Merger or any of the other transactions
contemplated by this Agreement shall be in effect and no proceeding initiated by
any Governmental Entity seeking an injunction shall be pending.  No statute,
rule, regulation, order, injunction or decree shall have been enacted, entered,
promulgated or enforced by any

 

40

--------------------------------------------------------------------------------


 

Governmental Entity which prohibits, restricts or makes illegal consummation of
the Merger, or any of the other transactions contemplated by this Agreement.

 

7.02                        Conditions to Obligations of Parent and Sub.  The
obligation of Parent and Sub to effect the Merger is also subject to the
satisfaction or waiver by Parent or Sub, at or prior to the Effective Time, of
the following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of the Company and the Founder Shareholders set
forth in this Agreement shall be true and correct as of the date of this
Agreement and (except to the extent such representations and warranties speak as
of an earlier date) as of the Closing Date as though made on and as of the
Closing Date.  Parent shall receive at Closing a certificate signed on behalf of
the Company by an authorized officer, and a certificate signed on behalf of the
Founder Shareholders by the Shareholders’ Representative, to the foregoing
effect.

 

(b)                                 Performance of Obligations of the Company
and the Shareholders.  The Company and the Shareholders shall have performed all
obligations required to be performed by it under this Agreement at or prior to
the Closing Date, and Parent shall receive at Closing a certificate signed on
behalf of the Company by an authorized officer, and a certificate signed on
behalf of the Founder Shareholders by the Shareholders’ Representative, to such
effect.

 

(c)                                  Consents Under Agreements.  The consent,
approval, waiver or amendment of each person (other than the Governmental
Entities referred to in Section 7.01(a)) set forth on Schedule 3.03 hereto shall
have been obtained and shall be reasonably satisfactory to Parent.

 

(d)                                 List of Employees.  The Company shall have
delivered to Parent a list of employees who will become employees of Parent or
the Surviving Corporation immediately following the Closing.

 

(e)                                  Excluded Liabilities.  The Company shall
have paid all amounts owing with respect to the Excluded Liabilities prior to
the Closing or otherwise any such Excluded Liabilities shall have been assigned
to and assumed by the Founder Shareholders prior to Closing.

 

(f)                                    Equity Incentive Plan.  The Company shall
have terminated the Genisys Consulting, Inc. Equity Incentive Plan and all
indebtedness payable to the Company from any Shareholders pursuant to such plan
shall have been transferred to the Founder Shareholders.

 

(g)                                 Stock Restriction Agreements.  Each of the
Shareholders, except for Todd Okamoto, shall have executed Stock Restriction
Agreements with Parent.

 

(h)                                 Employment Agreements.  Each of the Founder
Shareholders shall have executed Employment Agreements and Proprietary
Information and Inventions Assignment Agreements with Parent.

 

(i)                                     Shareholder Representation Letter.  Each
of the Shareholders of the Company shall have executed and delivered to Parent a
Shareholder Representation Letter.

 

41

--------------------------------------------------------------------------------


 

(j)                                     Letter of Transmittal.  Each of the
Shareholders of the Company shall have executed and delivered to Parent a Letter
of Transmittal in the form attached hereto as Exhibit G.

 

(k)                                  Opinion of Counsel for Company and the
Founder Shareholders.  The Parent and Sub shall have received an Opinion of
Counsel of the Company and the Founder Shareholders in form and substance
reasonably acceptable to the parties.

 

(l)                                     Authorization to Conduct Business.  The
Company shall have been licensed, qualified or authorized to conduct business in
all jurisdictions in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased by it makes
such licensing or qualification necessary and shall have satisfied and paid all
expenses, taxes, assessments, fines, penalties and other payments to such
jurisdictions in connection therewith.

 

(m)                               Escrow Agreement.  The Parent, Sub,
Shareholders’ Representative and the Escrow Agent shall each have executed and
delivered the Escrow Agreement.

 

(n)                                 No Material Adverse Changes.  During the
period between the execution of this Agreement and the Closing Date, there shall
not have been any Company Material Adverse Effect and no fact or condition
specific to the Company may exist which would have or would reasonably likely
cause such a Company Material Adverse Effect after the Closing.

 

7.03                        Conditions to Obligations of the Company.  The
obligations of the Company to effect the Merger is also subject to the
satisfaction, or waiver by the Company, at or prior to the Closing of the
following conditions:

 

(a)                                  Representations and Warranties.  The
representations and warranties of Parent and Sub set forth in this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.  The Company shall receive at
Closing a certificate signed on behalf of Parent and Sub by an authorized
officer of each company to the foregoing effect.

 

(b)                                 Performance of Obligations of Parent and
Sub.  Parent and Sub shall have each performed all obligations required to be
performed by them under this Agreement at or prior to the Closing Date, and the
Company shall receive at Closing a certificate signed on behalf of Parent and
Sub by an authorized officer of each company to such effect.

 

(c)                                  Opinion of Counsel for the Parent and Sub. 
The Company shall have received an opinion of counsel of Parent and Sub in form
and substance reasonably acceptable to the parties.

 

(d)                                 Payment of Merger Consideration.  Parent
shall have paid each Shareholder such Shareholder’s pro rata portion of the
Merger Consideration, less the Cash Holdback Amount and the Escrow Shares.

 

(e)                                  Shareholder Approval.  This Agreement and
the transactions contemplated hereby shall have been approved and adopted by the
requisite vote of the Shareholders.

 

42

--------------------------------------------------------------------------------


 

(f)                                    Employment Agreements.  Parent shall have
executed Employment Agreements with each of the Founder Shareholders.

 

(g)                                 Escrow Agreement.  The Company, Parent, Sub,
Shareholders’ Representative and the Escrow Agent shall each have executed and
delivered the Escrow Agreement.

 

(h)                                 No Material Adverse Changes.  During the
period between the execution of this Agreement and the Closing Date, there shall
not have been any material adverse effect on the Parent or Sub, or their
business or financial condition, taken as a whole, and no fact or condition
specific to the Parent or Sub may exist which is reasonably likely to cause such
a material adverse effect on the Parent or Sub after the Closing.

 

ARTICLE VIII

 

TERMINATION AND AMENDMENT

 

8.01                        Termination.  This Agreement may be terminated and
the Merger abandoned at any time prior to the Effective Time:

 

(a)                                  by mutual consent of Parent and the Company
in a written instrument, if the Board of Directors of each so determines by a
vote of a majority of the members of its entire Board;

 

(b)                                 by either Parent or the Company (provided,
however, that the right to terminate this Agreement under this clause shall not
be available to any party who’s breach or failure to fulfill any of its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur) if there shall have been a breach of any of the
representations, warranties, covenants or agreements set forth in this Agreement
on the part of the other party such that the provisions of Sections 7.02(a) and
7.02(b) or Sections 7.03(a) and 7.03(b), as the case may be, would not be
satisfied and such breach has not been cured within ten (10) days after notice
thereof to the breaching party; provided, however, that no cure period shall be
required for a breach which by its nature cannot be cured; or

 

(c)                                  by either Parent or the Company if the
Closing shall not have occurred by June 30, 2004; provided, however, such date
may be increased by an additional thirty (30) days at the request of the Parent
if the Closing is delayed solely because any Requisite Regulatory Approval has
not been obtained and Parent is diligently undertaking such efforts required to
obtain the same; provided, further, that the right to terminate this Agreement
under this Section 8.01(c) shall not be available to any party whose actions or
failure to act has been a primary cause of, or resulted in, the failure of the
Merger to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement.

 

8.02                        Effect of Termination.  In the event of termination
of this Agreement by either Parent or the Company as provided in Section 8.01,
this Agreement shall forthwith become void and have no effect, except
Section 5.02(b) shall survive any termination of this Agreement for a period of
two (2) years following such termination, and there shall be no further
obligation on the part of Parent, Sub, the Company, or their respective officers
or directors or the Shareholders

 

43

--------------------------------------------------------------------------------


 

except for the obligations under such provisions.  Notwithstanding anything to
the contrary contained in this Agreement, no party shall be relieved or released
from any liabilities or damages arising out of its intentional breach of any
provision of this Agreement.

 

8.03                        Expenses.  Regardless of whether the transactions
contemplated by this Agreement close, each party shall bear its own costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby.  In the event of a Closing of the transactions contemplated
by this Agreement, the Shareholders shall bear all costs and expenses incurred
by the Company in connection with this Agreement and the transactions
contemplated hereby.

 

8.04                        Amendment.  Subject to compliance with applicable
law, this Agreement may be amended by the parties hereto, by action taken or
authorized by their respective Boards of Directors.  Notwithstanding the
foregoing, non-material amendments to this Agreement may be made without the
authorization of the respective Boards of Directors of the parties hereto.  This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.

 

8.05                        Extension; Waiver.  At any time prior to the
Effective Time, the parties hereto, by action taken or authorized by their
respective Board of Directors, may, to the extent legally allowed, (a) extend
the time for the performance of any of the obligations or other acts of the
other parties hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any of the agreements or conditions contained herein.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in a written instrument signed on behalf of such party,
but such extension or waiver shall nor operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

 

ARTICLE IX

 

INDEMNIFICATION

 

9.01                        Agreement to Indemnify.  Following the Closing and
subject to the limitations set forth herein,

 

(a)                                  the Company and each Founder Shareholder,
jointly and severally, shall indemnify and agree to defend and hold harmless
Parent and the Surviving Corporation (and their respective affiliates, officers,
directors, employees, representatives and agents) (“Purchaser Indemnities” and,
singularly, a “Purchaser Indemnitee”) against and in respect of any and all
Damages, by reason of or otherwise arising out of (i) Parent Indemnified Taxes,
and (ii) a breach by the Company or the Founder Shareholders of a
representation, warranty or covenant contained in this Agreement or in the event
of a Third Party Claim (as hereinafter defined) relating to any event occurring
prior to the Effective Time.  “Damages” shall include, reasonable attorneys’
fees and disbursements, reasonable accountants’ fees and disbursements, costs of
litigation and other expenses incurred by them (or their respective affiliates,
officers, directors or employees) in the defense of any claim asserted against
them (or their respective affiliates, officers, directors or employees) and any
amounts paid in settlement or compromise of any claim

 

44

--------------------------------------------------------------------------------


 

asserted against them to the extent that the claim asserted is or would have
been subject to the indemnification provisions hereof, subject to the
limitations on indemnification set forth in Sections 9.02 and 9.03.  “Damages”
shall not include any amount for which reimbursement is received by Parent, the
Surviving Corporation or the Company, as the case may be, pursuant to insurance
policies or third-party payments by virtue of indemnification or subrogation
received by such party which the Parent, the Company and the Surviving
Corporation shall use their best efforts to pursue, and shall be determined net
of any tax benefit actually realized by the Indemnified Party as a result of the
claim.  “Parent Indemnified Taxes” means any and all Taxes together with any
costs, expenses, losses or damages (including court and administrative costs and
reasonable legal fees and expenses incurred in investigating and preparing for
any audit, litigation or other proceeding) arising out of or incident to the
determination, assessment or collection of such Taxes (i) imposed on the Company
or any of its subsidiaries for which it may otherwise be liable for any taxable
period or portion thereof ending on or prior to the Effective Time, including as
a result of the transactions contemplated by the Agreement, (ii) imposed on or
with respect to the Shareholders, (iii) resulting from the breach of the
representations and warranties set forth in Section 3.08 (determined without
regard to the assumption set forth in the second sentence of Section 3.08(b) or
any scheduled items that may be contained therein) or covenants of the Company
or the Shareholders set forth in Section 6.09, (iv) of any member of an
affiliated, consolidated, combined or unitary group of which the Company (or any
predecessor) is or was a member on or prior to the Effective Time by reason of
the liability of the Company pursuant to Treasury Regulation §1.1502-6 or any
analogous or similar state, local or foreign law, (v) imposed on Parent or the
Company under Code Section 1374, or (vi) imposed on Parent or the Company as
result the Company’s use of the cash method of accounting for federal income Tax
purposes or the cessation thereof; but only to the extent such Taxes were not
included as a liability or Closing Date Company Tax Liability in the Final
Closing Date Balance Sheet

 

(b)                                 Parent shall indemnify and agrees to defend
and hold harmless the Shareholders (and their respective affiliates,
representatives and agents) against and in respect of any and all Damages by
reason of or otherwise arising out of a breach by Parent or Sub of a
representation, warranty or covenant contained in this Agreement.

 

9.02                        Survival of Indemnity.  The representations and
warranties and indemnification obligations of each Indemnifying Party pursuant
to Section 9.01 shall survive the Closing for a period of twelve (12) months,
except for Damages arising out of a breach of any of the representations or
warranties in either Section 3.08 or Section 3.13 and Parent Indemnified Taxes,
which shall survive for a period equal to the applicable statute of limitations
on any claim relating thereto, and any claims for indemnification in accordance
with this ARTICLE IX with respect to any representation or warranty must be made
(and will be null and void unless made) prior to the end of the applicable
survival period.  Upon expiration of such periods, no Indemnifying Party shall
have any liability for Damages under such indemnification obligations unless it
has received written notice from an Indemnified Party claiming indemnification
prior to the expiration of the applicable period as required.

 

45

--------------------------------------------------------------------------------


 

9.03                        Additional Provisions.

 

(a)                                  Limitations on Indemnified Amounts of the
Company and the Shareholders.  Except with respect to Excluded Liabilities and
Parent Indemnified Taxes or as otherwise provided herein, the Company and the
Founder Shareholders shall not have any obligation to indemnify any parties
under this ARTICLE IX until the Company’s and the Founder Shareholders’
aggregate indemnity obligations shall exceed $50,000.00, whereupon such parties
shall be entitled to receive Damages from the first dollar; provided, however,
that in no event shall the Company’s and the Founder Shareholders’ aggregate
indemnity obligations exceed an amount equal to the aggregate Merger
Consideration received by the Founder Shareholders.  The liability of the
Company and the Founder Shareholders collectively for indemnification under this
ARTICLE IX by reason of or arising out of any breach by the Company or any
Founder Shareholder of any covenant or of any representation or warranty shall
not be modified, waived or diminished by any examination or investigation
conducted by Parent of the books, records or operations of the Company.

 

(b)                                 Limitations on Indemnified Amounts of
Parent.  Parent shall have no obligation to indemnify the Company under this
ARTICLE IX until the Indemnified Parties’ aggregate indemnity obligations
hereunder shall exceed $50,000.00, whereupon such parties shall be entitled to
receive Damages from the first dollar, provided however, that in no event shall
the Parent’s and Sub’s aggregate indemnity obligations exceed an amount equal to
the maximum potential indemnification obligation of the Company and the
Shareholders as provided in Section 9.03(a).  The liability of Parent for
indemnification under this ARTICLE IX by reason of or arising out of any breach
by Parent or Sub of any covenant or of any representation or warranty shall not
be modified, waived or diminished by any examination or investigation conducted
by the Company of the books, records or operations of Parent and Sub.

 

(c)                                  Satisfaction of Indemnification
Obligations.  Parent and Sub agree that all Damages shall first be satisfied
with the Escrowed Shares until such time as the aggregate amount of unresolved
indemnification claims made for the benefit of the Purchaser Indemnities exceeds
the value of the Escrowed Shares, after which time the Parent Indemnified
Parties shall be free to pursue Damages directly against the Founder
Shareholders (provided that the Shareholder Representative has been notified of
any such indemnification claim prior to the twelve-month anniversary of the
Closing Date).  Notwithstanding the preceding sentence, the Shareholders may at
their option through a notice by the Shareholders’ Representative to Parent
within ten (10) days of the final determination of any Damages, satisfy the
payment of any Damages through the payment of cash in lieu of the Escrowed
Shares.  Any Escrowed Shares used to satisfy such Damages shall be valued at the
average closing price for the Parent’s outstanding common stock on the Nasdaq
for the twenty (20) consecutive trading days ending on the trading day
immediately before the date such shares are withdrawn from the escrow.

 

(d)                                 No Limitation in Event of Fraud. 
Notwithstanding any other provision hereof, nothing in this ARTICLE IX
(including the provisions of paragraphs (a) and (b) of this Section 9.03) or
otherwise shall limit, in any manner, any remedy at law or equity, to which any
party may be entitled as a result of fraud by any Indemnifying Party or its
employees, officers or directors or a violation of the federal securities laws.

 

46

--------------------------------------------------------------------------------


 

(e)                                  Exclusivity of Remedy; Survival of
Covenants.  Following the Closing, except in respect of claims based upon fraud
or violation of the federal securities laws, the indemnification accorded by
this Section shall be the sole and exclusive remedy of the parties indemnified
under this ARTICLE IX in respect of any misrepresentation or inaccuracy in, or
breach of, any representation or warranty or any breach or failure in
performance of any covenant or agreement made in this Agreement or in any
document or certificate delivered pursuant hereto other than the Employment
Agreements.  Notwithstanding the foregoing, in the event of any breach or
failure in performance after the Closing of any covenant or agreement, a
non-breaching party shall also be entitled to seek specific performance,
injunctive or other equitable relief.  The covenants of any party shall
terminate according to the terms of such covenant and the expiration of the
applicable statutes of limitations.

 

(f)                                    Subrogation.  Upon making any payment to
an Indemnified Party for any indemnification claim pursuant to this ARTICLE IX,
an Indemnifying Party shall be subrogated, to the extent of such payment, to any
rights that the Indemnified Party may have against any other persons with
respect to the subject matter underlying such indemnification claim and the
Indemnified Party shall take such actions as the Indemnifying Party may
reasonably require to perfect such subrogation or to pursue such rights against
such other persons as the Indemnified Party may have.

 

9.04                        Claim Notice; Definitions; Third Party Claim
Procedures.

 

(a)                                  Claim Notice.  An Indemnified Party shall
give each Indemnifying Party from whom indemnification is sought prompt written
notice (a “Claim Notice”) of any claim, demand, action, suit, proceeding or
discovery of fact upon which the Indemnified Party intends to base the claim for
indemnification under this ARTICLE IX, which shall contain (i) a description and
the amount of any Damages incurred or reasonably expected to be incurred by the
Indemnified Party, (ii) a statement that the Indemnified Party is entitled to
indemnification under this ARTICLE IX for such Damages, and (iii) a demand for
payment, provided, however, that no failure to give such Claim Notice shall
excuse any Indemnifying Party from any obligation hereunder except to the extent
the Indemnifying Party is materially and actually prejudiced by such failure.

 

(b)                                 Definitions.  The term “Indemnified Party”
shall mean a party (or its successor) who is entitled to indemnification from a
party hereto pursuant to this ARTICLE IX; the term “Indemnifying Party” shall
mean a party (or its successor) hereto who is required to provide
indemnification under this ARTICLE IX to another party; and the term “Third
Party Claim” shall mean any claim, action, suit, proceeding, investigation or
like matter which is asserted or threatened by a party other than the parties
hereto, their successors and permitted assigns, against any Indemnified Party or
to which any Indemnified Party is subject.

 

(c)                                  Procedure.  The Indemnified Party may, upon
reasonable notice, tender the exclusive defense of a Third Party Claim (subject
to the provisions of this Section 9.04(c)) to the Indemnifying Party.  If (i)
the defense of a Third Party Claim is so tendered and within thirty (30) days
thereafter such tender is accepted without qualification (or reservation of
rights) by the Indemnifying Party; or (ii) within thirty (30) days after the
date on which written notice of a Third Party Claim has been given pursuant to
this Section 9.04(c), the Indemnifying Party shall

 

47

--------------------------------------------------------------------------------


 

acknowledge in writing to the Indemnified Party and without qualification (or
reservation of rights) its indemnification obligations as provided in this
ARTICLE IX; then, except as hereinafter provided, the Indemnified Party shall
not, and the Indemnifying Party shall, have the right to contest, defend,
litigate or settle such Third Party Claim.  The Indemnified Party shall have the
right to be represented by counsel at its own expense in any such contest,
defense, litigation or settlement conducted by the Indemnifying Party provided
that the Indemnified Party shall be entitled to reimbursement therefor if the
Indemnifying Party shall lose its right to contest, defend, litigate and settle
the Third Party Claim as herein provided.  The Indemnifying Party shall lose its
right to defend and settle the Third Party Claim if it shall fail to diligently
contest, defend, litigate and settle the Third Party Claim as provided herein. 
So long as the Indemnifying Party has not lost its right, defend, litigate and
settle and/or obligation to contest, defend, litigate and settle as herein
provided, the Indemnifying Party shall have the exclusive right to contest,
defend and litigate the Third Party Claim and shall have the right, upon
receiving the prior written approval of the Indemnified Party (which shall not
be unreasonably withheld unless such settlement does not fulfill the conditions
set forth in the following sentence and which shall be deemed automatically
given if a response has not been received within the ten (10) day period
following a request for such consent), to settle any such matter, either before
or after the initiation of litigation, at such time and upon such terms as it
deems fair and reasonable.  Notwithstanding anything to the contrary herein
contained, in connection with any settlement negotiated by an Indemnifying
Party, no Indemnified Party or Indemnifying Party (as the case may be) that is
not controlling the defense and or settlement of the Third Party Claim (the
“Non-Control Party”) shall be required by an Indemnifying Party or Indemnified
Party controlling the litigation to (and no such party shall) (x) enter into any
settlement that does not include as an unconditional term thereof the delivery
by the claimant or plaintiff to the Non-Control Party of a release from all
liability in respect of such claim or litigation, (y) enter into any settlement
that attributes by its terms liability to the Non-Control Party or which may
otherwise have an adverse effect on the Indemnified Party’s business, or (z)
consent to the entry of any judgment that does not include as a term thereof a
full dismissal of the litigation or proceeding with prejudice. All expenses
(including attorneys’ fees) incurred by the Indemnifying Party in connection
with the foregoing shall be paid by the Indemnifying Party.  No failure by an
Indemnifying Party to acknowledge in writing its indemnification obligations
under this ARTICLE IX shall relieve it of such obligations to the extent they
exist.  If an Indemnified Party is entitled to indemnification against a Third
Party Claim, and the Indemnifying Party fails to accept a tender of, or assume,
the defense of a Third Party Claim pursuant to this ARTICLE IX, or if, in
accordance with the foregoing, the Indemnifying Party does not have the right or
shall lose its right to contest, defend, litigate and settle such a Third Party
Claim, the Indemnified Party shall have the right, without prejudice to its
right of indemnification hereunder, in its discretion exercised in good faith
and upon the advice of counsel, to contest, defend and litigate such Third Party
Claim, and may settle such Third Party Claim, either before or after the
initiation of litigation, at such time and upon such terms as the Indemnified
Party deems fair and reasonable, provided that at least ten (10) days prior to
any such settlement, written notice of its intention to settle is given to the
Indemnifying Party.  If, pursuant to this Section 9.04(c), the Indemnified Party
so contests, defends, litigates or settles a Third Party Claim, for which it is
entitled to indemnification hereunder as provided herein, the Indemnified Party
shall be reimbursed by the Indemnifying Party for the reasonable attorneys’ fees
and other expenses of defending, contesting, litigating and/or settling the
Third Party Claim which are incurred from time to time, forthwith following

 

48

--------------------------------------------------------------------------------


 

the presentation to the Indemnifying Party of itemized bills for said attorneys’
fees and other expenses.  The Indemnified Party or the Indemnifying Party, as
the case may be, shall furnish such information in reasonable detail as it may
have with respect to a Third Party Claim (including copies of any summons,
complaint or other pleading which may have been served on such party and any
written claim, demand, invoice, billing or other document evidencing or
asserting the same) to the other party if such other party is assuming defense
of such claim, and make available all records and other similar materials which
are reasonably required in the defense of such Third Party Claim and shall
otherwise cooperate with and assist the defending party in the defense of such
Third Party Claim.

 

ARTICLE X

 

SHAREHOLDERS’ REPRESENTATIVE

 

10.01                 Appointment of Shareholders’ Representative.  The initial
Shareholders’ Representative shall be Jeffrey A. Martini (the “Shareholders’
Representative”).  The Shareholders’ Representative shall be the
attorney-in-fact and agent of Shareholders with respect to the matters set forth
in this Agreement.  Notwithstanding anything to the contrary set forth in this
Agreement, the Shareholders’ Representative shall have no duties or
responsibilities except those expressly set forth herein, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
behalf of any Shareholder shall otherwise exist against the Shareholders’
Representative.  The foregoing power is irrevocable and coupled with an
interest, and shall not be affected by the death, incapacity, illness,
dissolution or other inability to act of any of the Shareholders.

 

10.02                 Authority.  Each Shareholder, pursuant to the Shareholder
Representation Letter, shall grant the Shareholders’ Representative full power
and authority:

 

(a)                                  to execute and deliver, on behalf of such
Shareholder, and to accept delivery of, on behalf of such Shareholder, such
documents as may be deemed by the Shareholders’ Representative, in his sole
discretion, to be appropriate to consummate this Agreement; provided, however,
that the Shareholders’ Representative will have no authority to amend the terms
and conditions of this Agreement, which amendment shall be subject to
Section 11.09 hereof.

 

(b)                                 to certify, on behalf of such Shareholder,
as to the accuracy of the representations and warranties of such Shareholder
under, or pursuant to the terms of, this Agreement;

 

(c)                                  to (i) dispute or refrain from disputing,
on behalf of such Shareholder, any claim made by Parent or the Surviving
Corporation under this Agreement; (ii) negotiate and compromise, on behalf of
such Shareholder, any dispute that may arise under, and to exercise or refrain
from exercising any remedies available under this Agreement, and (iii) execute,
on behalf of such Shareholder, any settlement agreement, release or other
document with respect to such dispute or remedy;

 

49

--------------------------------------------------------------------------------


 

(d)                                 to give or agree to, on behalf of such
Shareholder, any and all consents, waivers, amendments or modifications, deemed
by the Shareholders’ Representative, in his sole discretion, to be necessary or
appropriate, under this Agreement, and, in each case, to execute and deliver any
documents that may be necessary or appropriate in connection therewith;

 

(e)                                  to enforce, on behalf of such Shareholder,
any claim against Parent, Sub or the Surviving Corporation arising under this
Agreement; and

 

(f)                                    to give such instructions and to take
such action or refrain from taking such action, on behalf of such Shareholders,
as the Shareholders’ Representative deems, in their sole discretion, necessary
or appropriate to carry out the provisions of this Agreement.

 

10.03                 Reliance.  Each Shareholder agrees that:  (a) in all
matters in which action by the Shareholders’ Representative is required or
permitted, the Shareholders’ Representative is authorized to act on behalf of
such Shareholder, notwithstanding any dispute or disagreement among Shareholders
or between any Shareholder and the Shareholders’ Representative, and Parent, Sub
and the Surviving Corporation shall be entitled to rely on any and all action
taken by the Shareholders’ Representative, under this Agreement without any
liability to, or obligation to inquire of, any of the Shareholders
notwithstanding any knowledge on the part of the Parent of any such dispute or
disagreement; (b) the power and authority of the Shareholders’ Representative,
as described in this Agreement, shall be effective until all rights and
obligations of Shareholders under this Agreement have terminated, expired or
been fully performed; and (c) if the Shareholders’ Representative resigns or
otherwise ceases to function in his or her capacity as such for any reason
whatsoever, a majority of the Shareholders shall have the right, exercisable
upon written notice delivered to Purchaser to appoint another individual to
serve as a new Shareholders’ Representative to fill the vacancy caused by the
circumstance described above.

 

10.04                 Indemnification of Parent, Sub and Their Affiliates. 
Shareholders, pursuant to the Shareholder Representation Letter, shall jointly
and severally indemnify the Purchaser Indemnities against, and agree to hold the
Purchaser Indemnities harmless from, any and all Damages incurred or suffered by
any Purchaser Indemnitee arising out of, with respect to or incident to the
operation of, or any breach of any covenant or agreement pursuant to, this
ARTICLE X by a Shareholder or a Shareholders’ Representative, or the
designation, appointment and actions of the Shareholders’ Representative
pursuant to the provisions hereof, including with respect to (a) actions taken
by the Shareholders’ Representative, and (b) reliance in good faith by any
Purchaser Indemnitee on, and actions in good faith taken by any Purchaser
Indemnitee in response to or in reliance on, the instructions of, notice given
by or any other action taken by the Shareholders’ Representative.

 

10.05                 Indemnification of Shareholders’ Representative.  Each
Shareholder, pursuant to the Shareholder Representation Letter, shall severally
indemnify and hold any Person serving as the Shareholders’ Representative
harmless from and against any Damages (except as result from such Person’s bad
faith, gross negligence or willful misconduct) that such Person may suffer or
incur in connection with any action taken by such Person as the Shareholders’
Representative.  Each Shareholder shall bear its pro-rata portion of such
Damages.  No Person serving as Shareholders’ Representative shall be liable to
any Shareholder with respect to any

 

50

--------------------------------------------------------------------------------


 

action or omission taken or omitted to be taken by the Shareholders’
Representative pursuant to this ARTICLE X, except for such Person’s gross
negligence or willful misconduct.  No Shareholders’ Representative shall be
responsible in any manner whatsoever for any failure or inability of Parent or
Sub, or of anyone else, to honor any of the provisions of this Agreement.  The
Shareholders’ Representative shall be fully protected by Shareholders in acting
on and relying upon any written notice, direction, request, waiver, notice,
consent, receipt or other paper or document which they in good faith believe to
be genuine and to have been signed or presented by the proper party or parties.
 The Shareholders’ Representative shall not be liable to the Shareholders for
any error of judgment, or any act done or step taken or omitted by any of them
in good faith or for any mistake in fact or law, or for anything which any of
them may do or refrain from doing in connection herewith, except for their own
bad faith, willful misconduct or gross negligence.  The Shareholders’
Representative may seek the advice of legal counsel, engage experts or otherwise
incur reasonable expenses in the event of any dispute or question as to the
construction of any of the provisions of this Agreement or their duties
hereunder, and they shall incur no liability to Shareholders with respect to any
action taken, omitted or suffered by them in good faith in accordance with the
opinion of such counsel or experts.  The Shareholders shall severally hold the
Shareholders’ Representative harmless from and against any and all such
expenses, and, in addition to any and all other remedies available, the
Shareholders’ Representative shall have the right to set-off against any amounts
due to the Shareholders.

 

ARTICLE XI

 

GENERAL PROVISIONS

 

11.01                 Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed given when delivered personally or
telecopied (with confirmation from recipient) provided that a copy of all
telecopies is sent by one of the other delivery methods set forth in this
Section 11.01 within one (1) day of being telecopied, three (3) days after
mailed by registered or certified mail (return receipt requested) or on the day
delivered by an express courier (with confirmation from recipient) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

(a)                                  if to Parent or Sub, to:

 

Perficient, Inc.

1120 South Capital of Texas Highway

Building 3, Suite 220

Austin, Texas 78746

Attn:  John T. McDonald, Chief Executive Officer

Phone:               (512) 531-6000

Facsimile:          (512) 531-6011

 

51

--------------------------------------------------------------------------------


 

with a copy to:

 

Vinson & Elkins L.L.P.

The Terrace 7

2801 Via Fortuna, Suite 100

Austin, Texas  78746

Attn:  J. Nixon Fox III, Esq.

Phone:               (512) 542-8427

Facsimile:          (512) 236-3216

 

(b)                                 if to the Company, to:

 

Genisys Consulting, Inc.

25 Northwest Point

Suite 600

Elk Grove Village, Illinois  60007

Attn: Jeffrey A. Martini

Phone:               (847) 806-0088

Facsimile:          (847) 806-0388

 

with a copy to:

 

Clingen, Callow & Mc Lean LLC

2100 Manchester Road

Suite 1750

Wheaton, Illinois  60187-4574

Attn:  Kenneth Clingen, Esq.

Phone:               (630)  871-2608

Facsimile:          (630) 871-9869

 

(c)                                  if the Shareholders’ Representative, to:

 

Genisys Consulting, Inc.

25 Northwest Point

Suite 600

Elk Grove Village, Illinois  60007

Attn: Jeffrey A. Martini

Phone:               (847) 806-0088

Facsimile:          (847) 806-0388

 

52

--------------------------------------------------------------------------------


 

with a copy to:

 

Clingen, Callow & Mc Lean LLC

2100 Manchester Road

Suite 1750

Wheaton, Illinois  60187-4574

Attn:  Kenneth Clingen, Esq.

Phone:               (630)  871-2608

Facsimile:          (630) 871-9869

 

11.02                 Interpretation.  When a reference is made in this
Agreement to Sections, Exhibits or Schedules, such reference shall be to a
Section of or Exhibit or Schedule to this Agreement unless otherwise indicated. 
The table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”

 

11.03                 Counterparts.  This Agreement may be executed in
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.

 

11.04                 Entire Agreement.  This Agreement (including the documents
and the instruments referred to herein) constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

 

11.05                 Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to any applicable conflicts of law principles thereof.

 

11.06                 Enforcement of Agreement.  The parties hereto agree that
irreparable damage would occur in the event that the provisions contained in
Sections 5.02 or 6.15 of this Agreement were not performed in accordance with
its specific terms or were otherwise breached.  It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of Sections 5.02 or 6.15 of this Agreement and to enforce specifically
the terms and provisions thereof in any court of the United States or any court
located in the city of Chicago in the State of Illinois, this being in addition
to any other remedy to which they are entitled at law or in equity.

 

11.07                 Severability.  Any term or provision of this Agreement
which is invalid or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is deemed to be so broad as to be unenforceable,
the provision shall be interpreted to be only so broad as is enforceable.

 

53

--------------------------------------------------------------------------------


 

11.08                 Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties.  Subject to the preceding sentence, this Agreement
will be binding upon, inure to the benefit of and be enforceable by the parties
and their respective successors and assigns.  Except as otherwise expressly
provided herein, this Agreement (including the documents and instruments
referred to herein) is not intended to confer upon any person other than the
parties hereto any rights or remedies hereunder.

 

11.09                 Amendment.  This Agreement may be amended with respect to
any of the terms contained herein only by written agreement, signed by each of
the parties hereto.

 

[Signature Page Follows]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Sub and the Company have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

PERFICIENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

John T. McDonald

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PERFICIENT GENISYS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

John T. McDonald

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

GENISYS SOLUTIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

Jeffrey A. Martini

 

Title:

President

 

 

 

 

 

 

 

FOUNDER SHAREHOLDERS

 

 

 

 

 

 

 

 

 

 

 

Jeffrey A. Martini

 

 

 

 

 

 

 

 

 

 

 

Michael P. Reiss

 

 

 

 

 

 

 

 

 

 

 

David W. Stewart

 

SIGNATURE PAGE TO AGREEMENT AND PLAN OF MERGER

 

--------------------------------------------------------------------------------